Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 1 of 42




           I)erivative Child

  SUMAJIT, Nijah Conde

          DOB: 06/0211993
                     Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 2 of 42

                                                 Notice of Entry of Appearance                                             DHS
                                           as Attorney or Accredited Representative                                     Form G-28
                                                                                                                     OMB No. 1615-0105
                                                 I)epartment of Homeland Security                                     Exphes 05131/2021



 Part l. Information About Attorney or                             Part 2. Eligibility Information for Attorney or
 Accredited Representative                                         Accredited
l.      USCIS Online AccountNumber (if any)                        Select   all applicable items.
                                                                   1.a.     []   I am an attorney eligible to practice law in, and a
                                                                                 member in good standing of, the bar of the highest
 Name of Attorney or Accredited Representative                                   courts of the following states, possessions, territories,
                                                                                 commonwealths, or the District of Columbia. If you
2.a.    Family Name                                                              need extra space to complete this section, use the
        (Last Name)        KAYE
                                                                                 space provided in Part 6. Additional Information.
2.b.    GivenName
        (First Name)       Allen                                                 Licensing Authority

2.c.    MiddleName
                                                                                  ',307222
                           E
                                                                   l.b.     Bar Number (if applicable)
Address of Attorney or Accredited Representative                            New York Supreme Court
3.a.   Street Number
                            225 Broadway                           1.c. I (select only one box) [J       am   not n u*
       and Name                                                             subject to any order suspending, enjoining, restraining,
3.b.   I   Apt.     f]    ste. ffi    rt   3                                disbarring, or otherwise restricting me in the practice of
                                                                            law. Ifyou are subject to any orders, use the space
3.c.                                                                        provided in Part 6. Additional Information to provide
       City or Town        New York
                                                                            an explanation.
3.d.   State    NY         3.e. ZIP Code 10007                     1.d.     Name of Law Firm or Organization (if applicable)

3.f.   Province                                                               Pollack Pollack lsaac and DeCicco LLP
                                                                   2.a. !        I am an acuedited representative of the following
3.g.   Postal Code                                                               qualified nonprofit religious, charitable, social
3.h.   Country                                                                   service, or similar organization established in the
                                                                                 United States and recognized by the Department of
        USA                                                                      Justice in accordance with 8 CFR part 1292.
                                                                   2.b.   Name of Recognized Organization
Conlact Information of Attorney orAccredited
Representutive
4.     Daytime                  Number
                                                                   2.c.   Date ofAccreditation (mm/dd/yyyy)

        2122338100
5.     Mobile                  Number (if any)                     3.            I am associated with


                                                                                 the attomey or accredited representative ofrecord
6.     Email Address           any)                                              who previously filed Form G-28 in this case, and my
        aek@ppid.com                                                             appearance as an attomey or accredited representative
                                                                                 for a limited purpose is at his or her request.
7.     Fax Number          any)
                                                                   4.a.   I      I am a law student or law graduate working under the
        2122339238                                                               direct supervision ofthe attorney or accredited
                                                                                 representative ofrecord on this form in accordance
                                                                                 with the requirements in 8 CFR 292,1(a)(2).
                                                                   4.b.   Name of Law Student or Law Graduate




Form   G-28    05123/18                                                                                                        Page   I of4
                      Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 3 of 42


         3. Notice of Appearance                as Attorney      or          C lie n t's Co ntact I nfo    tmation
  Accredited               resentative
                                                                            10.     Daytime Telephone Number
 Ifyou   need extra space to complete this section, use the space
 provided in Part 6. Additional Information.

 This appearance relates to immigration matters before
                                                                            11.     MobileTelephoneNumber
 (select only one box):                                                                 (561) 708-0s41
 1.a. [| U.S.Citizenship and Immigration Services (USCIS)                   12.     Email Address (if any)
 1.b. List the form numbers or specific matter in which                                 nijahsumaj it@ gmail.com
        appeaftmce is entered.

         l-485     I lmmigration Matters                                    Mailing Address of Client
 2.a. f] U.S. Immigration and Customs Enforcement (ICE)                     NOTE: Provide the client's mailing address. Do not provide
                                                                            the business mailing address ofthe attorney or accredited
 2.b. List the      matter in which appearance is entered.
                                                                            representative unless it serves as the safe mailing address on the
                                                                            application or petition being filed with this Form G-28.
3.a. n U.S.Customs and Border Protection (CBP)                              13.a. Street Number
                                                                                  andName            10 Winding Lane
3.b. List the specific matter in which     is entered.
                                                                            r3.b.   !    Apt.   I   ste.   f] Err.
4.      Receipt Number (if any)                                             13.c. City or Town       Greenwhich
                                                                            13.d. State     CT       13.e. ZIP Code 06831
5.      I enter my  appearance as an attorngy or accredited
        representative at the request ofthe (select only one box):          13.f. Province
        ffi Applicant I Petitioner I Requestor                              13.g. Postal Code
        I Beneficiary/Derivative f] Respondent (ICE, CBP)
                                                                            13.h.
I nfo r motio t      A b o ut C I i e n t (App I icant, P etitio n er,              USA
 R e q ue s to   r, B e n eJic iary o r D e r iv ot iv e, Resp o nde n t,
 or Authorized Signatoryfor an Entity)
                                                                            Part 4, Clientts Consent to Representation and
6.a.   Family Name
       (Last Name)         SUMAJIT
6.b. GivenName              Nijah
                                                                            Consent to Representation and Release             of
       (First Name)                                                         Information
6.c.   Middle Name         Conde                                            I have requested the representation ofand  consented to being
7.a.   Name of Entity (if applicable)                                       represented by the attorney or accredited representative named
                                                                            in Part 1. ofthis form. According to the Privacy Act of 197 4
                                                                            and U.S. Department of Homeland Security (DHS) policy,I
7.b. Title    of Authorized Signatory for Entiry       (if                  also consent to the disclosure to the named attomey or
                                                                            accredited representative ofany records pertaining to me that
                                                                            appear in any system of records of USCIS, ICE, or CBP.
8.     Client's USCIS Online Account Number (if any)


9.     Client's Alien Registration Number (A-Number) (if any)
                              >A-




Form   G-28   05/23118                                                                                                             Page 2   of 4
                    Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 4 of 42



 Part 4. Client's Consent to Representation and                         Plrt 5. Signature of Attorney or Accredited
         re      nued)

 Options Regarding Receipt              of USCIS       Notices and      I have read and understand the regulations and conditions
 Documents                                                              contained in 8 CFR 103.2 and292 govemingappearances and
                                                                        representation before DHS. I declare under penalty of perjury
 USCIS will send notices to both a represented party (the client)       under the laws of the United States that the information I have
 and his, her, or its attorney or accredited representative either      provided on this form is true and correct.
 through mail or electronic delivery. USCIS will send all secure
 identity documents and Travel Documents to the client's U.S.
                                                                        1. a.            of Attorney or Accredited Representative
 mailing address.
 If you want to have notices and/or secure identity documents
 sent to your attomey or accredited representative ofrecord rather
                                                                        1.b.    Date of Signature (mm/dd/yyyy)
                                                                                                                    ll-fb.-{Y
 than to you, please select alt applicable items below. you may         2.a.             oflaw   Student or Law Graduate
 change these elections through written notice to USCIS.

 1.a.   ffi    I request that USCIS send original notices on an
               application or petition to the business address ofmy     2.b.    Date of Signature (mm/dd/yyyy)
               attomey or accredited representative as listed in this
               form.
1.b.    !      I request that USCIS send any secure identity
               document (Permanent Resident Card, Employment
               Authorization Document, or Travel Document) that I
               receive to the U.S. business address of my attorney or
               accredited representative (or to a designated military
               or diplomatic address in a foreign country (if
               permitted)).
               NOTE: If your notice contains Form I-94,
               Arrival-Departure Record, USCIS will send the
               notice to the U.S. business address of your attomey
               or accredited representative. Ifyou would rather
               have your Form I-94 sent directly to you, select
               Item Number l.c.
1.c. I         I request that USCIS send my notice containing Form
               I-94 to me at my U.S. mailing address.

Signature of Client or Aathorized Signatoryfor an
Entity
2.a-    S           of Client or Authorized Signatory for an Entity

+
2.b.    Date   of                                 il    \     ItI




Form   G-28    09117/18
                                                                                                                             Page 3   of4
                     Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 5 of 42



          6. Additional Information                                4.a.          Number 4.b.   Part   Number 4.c.   Item Number

 Ifyou   need extra space to provide any additional information
 within this form, use the space below. Ifyou need more space     4.d.
 than what is provided, you may make copies of this page to
 complete and file with this form or attach a separate sheet of
 paper. Type or print your name at the top ofeach sheet;
 indicate the Page Number, Part Number, and ltem Number
 to which your answer refers; and sign and date each sheet.
 l.a     Family Name
         (Last Name)
 1.b.    Given Name
         (First Name)

 l.c.    MiddleName

2.a.     Page   Number 2.b.   Part   Number 2.c.    Item Number



2.d.
                                                                  5.a.    Page   Number 5.b.   Part   Number 5.c.   Item Number



                                                                  5.d.




3.a.            Number 3.b.   Part   Number 3.c.    Item Number



3.d.                                                              6.a.           Number 6.b.   Part   Number 6.c.   Item Number



                                                                  6.d.




Form   G-28     09117/18
                                                                                                                      Page 4   of4
                       Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 6 of 42

                                             Application to Register Permanent Residence
                                                            or Adjust Status                                                                      USCIS
                                                                                                                                               Form I-485
                                                           Department of Homeland Security                                               OMBNo.1615-0023
                                                       U.S. Citizenship and Immigration Services                                             Expires 06/3012019



                                                                    For USCIS Use Only
 Preference Category:                                                        Receipt                                          Action Block

 Country Chargeable;

 Priority Date:

 Date Form I-693 Received:

                                                                         Section ofLaw
  fl   Applicant       fl   Interview
       Interviewed          Waived                tr   INA 209(a)        n   INA 249
  Date   of                                       tr   rNA 2090)         !   Sec.   l3,Actof9/11/57
  Initial Interview:                              tr   INA 24s(a)        I   Cuban Adjustment Act
  Lawful Permanent                                n    INA 24s(D         n   other
  Resident as of:                                 tr   INA24s(m)


                                          To be completed by an attorney or accredited representative (ifany).

 ffi     Select this box     if         Volag Number                     Attorney State Bar Number              Attorney or Accredited Representative
         Form G-28 is                   (ifany)                                                                 USCIS Online Account Number
         attached.
                                                                          NY1307222

                                                                                                         A-Number )> A-

NOTE TO ALL APPLICANTS: Ifyou do not completely fill out this application or fail to submit required documents listed in the
Instructions, U.S. Citizenship and Immigration Services (USCIS) may deny your application.
                                                                                          3.a.   Family Name
Part 1. Information About You (Person applying                                                   (Last Name)
for lawful peffnanent residence)                                                          3.b.   Given Name
                                                                                                 (First Name)
Your Current Legal Name (do not provide a
                                                                                          3.c.   MiddleName
nicluame)
1.a.     Family Name
                            SUMAJIT                                                       4.a.   Family Name
         (Last Name)                                                                             (Last Name)
1.b.     Given Name                                                                       4.b.   Given Name
         (First Name)       Nijah                                                                (First Name)

1.c. Middle Name Gonde                                                                    4.c.   Middle Name


Other Names You Have Used Since Birth                              (if                     Other Information About You
applicable)
                                                                                          5.     Date of Birth (mm/dd/yyyy)             o6loa1998
NOTE: Provide all other           names you have ever used,         including
your family name at birth, other legal names, nicknames,                                         NOTE: In addition to providing your   actual date of birth,
aliases, and assumed names. If you need extra space to                                           include any other dates ofbirth you have used in
complete this section, use the space provided in Part 14.                                        connection with any legal names or nonJegal names in
Additional Information.                                                                          the space provided in Part 14. Additional Information.
2.a.     Family Name
         (Last Name)        NONE                                                          6.     Sex        I uale fi       Female

2.b.     Given Name                                                                       7            or Town of Birth
         (First Name)
                                                                                                 Cagayan de Oro
2.c.     MiddleName


Form   I-485 l2ll3/17 N                                                      38003D-K                                                               Page   I of   18
                      Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 7 of 42

                                                                                    A-Number) A-


 Part 1. Information About You (Person applying                   Recent Immigration History
 for lawful permanent residence) (continued)                     Provide the information for ltem Numbers 15. - 19. if you last
                                                                 entered the United States using a passport or travel document.
 8.                of Birth
            PHILIPPINES                                          15.               Number Used at Last Anival
                                                                             P7164457A
 9.              of                   or
            PHILIPPINES                                          16.     Travel Document Number Used at Last Arrival

 10.    Alien Registration Number
                                 >A-                             17.     Expiration Date of this Passport or Travel Document
                                                                         (mm/dd/yny)                             osna2028
        NOTE: If you have EVER      used other A-Numbers,
        include the additional A-Numbers in the space provided   18.               that Issued this         or Travel Document
        in Part 14. Additional Information.
                                                                             PHILIPPINES
 ll.    USCIS Online Account Number                 any)
                                                                 19.     Nonimmigrant Visa Number from this Passport (if any)
                                                                             N4338854
12.     U.S. Social Security Number           (if
                                                                 Place of Last Anival into the United States

                                                                 20.a. City or Town

 U,S.   Mailing Address                                                      Newark

13.a. In Care OfName                                             20.b. State      NJ

                                                                 21.     Date of Last Arrival (mm/dd/yyyy)       0812112018
13.b. Street Number
        and Name
                              10 Winding Lane                    When I last arrived in the United States, I:

                                                                               Was inspected at a port of entry and admitted as (for
13.c.   I     Apt.   n    sre.   f]    Flr.                      22.a.   ffi
                                                                               example, exchange visitor; visitor, waived through;
13.d. City or Town                                                             temporary worker; student):
                              Greenwich
                                                                               Student
13.e. State    CT          13.f. ZIP Code 06831
                                                                 22.b.   a     Was inspected at a port of entry and paroled as (for
                                                                               example, humanitarian parole, Cuban parole):
Alternate and/or Safe Mailing Address
If you are applying based on the Violence Against Women Act
                                                                 22.c,   I     Came into the United States without admission or
(VAWA) or as a special immigrant juvenile, human trafficking
                                                                               parole.
victim (T nonimmigrant), or victim of a qualifing crime (U
nonimmigrant) and you do not want USCIS to send notices
about this application to your home, you may provide an
                                                                 22.d.   Z     Other:

altemative and/or safe mailing address.
I4.a. In Care Of Name                                            Ifyou were issued a Form I-94 Anival-Departure      Record Number:

                                                                 23.a. Form I-94                        Record Number

14.b. Street Number
                                                                                             4 3 6 2 2 7            I   0 9 51 6
      andName                                                    23.b. Expiralion Date ofAuthorized Stay Shown on Form I-94
la.c.   I    Apr     f]   Ste.   fl    Flr                               (mm/dd/yyyy)                            D/S
14.d. City or Town                                               23.c. Status on Form I-94 (for example, class of admission, or
                                                                                   if
14.e. State               14.f. ZIP Code                                 F-1



Forml-485 12113/17 N                                                                                                     Page 2   of l8
                    Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 8 of 42

                                                                                           A-Number   )   A-


 Part 1. Information About You (Person applying                          1.d. Asylee or Refugee
 for lawful permanent residence) (continued)                                    f]   Asylum status (INA section 208), Form I-589 or
                                                                                     Form I-730
24.     What is your cunent immigration status (if it has changed
        slnce     arrival)?                                                     !    Refugee status (INA section 207),Form I-590 or
                                                                                     Form I-730
           l-485
                                                                         1.e. Human Traflicking Victim or Crime Victim
Provide your nzlme exactly as it appears on your Form I-94         (if          f]   Uuman trafficking victim (T Nonimmigrant), Form
any)                                                                                 I-914 or derivative family member, Form I-914,A.
25.a. Family Name
      (Last Name)         SUMAJIT                                               I    Crime victim (U Nonimmigrant), Form I-918,
                                                                                     derivative family member, Form I-918A, or
25.b. Given Name                                                                     qualifying family member, Form I-929
        (First Name)      NIJAH
                                                                         l.f.   Special Programs Based on Certain Public Laws
25.c. Middle Name
                                                                                I    fne   Cuban Adjustment Act


 Part2. Application Type or Filing Category                                     f]   fne   Cuban Adjustment Act for battered spouses and
                                                                                     children
NOTE: Attach     a copy of the FormI-797 receipt or approval                    !    Dependent status under the Haitian Refugee
notice for the underlying petition or application, as appropriate.                   Immigrant Fairness Act
I am applying to register lawful permanent       residence or adjust            I    Dependent status under the Haitian Refugee
                lawful permanent resident based on the
status to that of a                                                                  Immigrant Faimess Act for battered spouses and
following immigrant category (select only one box). (See the                         children
Form I-485 Instructions for more information, including any
Additional Instructions that relate to the immigrant category                   f]   Lautenberg Parolees

you select.):                                                                   !    Diplomats or high ranking officials unable to retum
                                                                                     home (Section 13 of the Act of September I l, 1957)
1.a.   Family-based

       I     Immediate relative of a U.S. citizen, Form I-130                   f]   Indochinese Parole Adjustment Act of 2000

                                                                         1.g. AdditionalOptions
       f]    Other relative of a U.S. citizen or relative of a lawful
             permanent resident under the family-based preference               f]   Diversity Visa program
             categories, Form I-130
                                                                                f]   Continuous residence in the United States since
       I     Person admitted to the United States as a fiancd(e) or                  before January l,1972 ("Registry")
             child of a fianc6(e) of a U.S. citizen, Form I-129F
             (K- I lK-2 Nonimm i grant)                                         !    tndividual bom in the United States under diplomatic
                                                                                     status
       f]    Wiaow or widower of    a   U.S. citizen, Form I-360
                                                                                fi   other
       !     VeWe self-petitioner, Form I-360                                        l-140, Derivative Status for Child
1.b. Employment-based
                                                                         2.     Are you applying for adjustment based on the
       I     etien worker, Form I-140                                           Immigration and Nationality Act (INA) section 245(i)?

       f]    etien entrepreneur, Form I-526                                                                             !ves XNo
l.c.   Special Immigrant                                                        NOTE: If you answered "Yes" to Item Number 2.,you
                                                                                must have selected a family-based, employment-based,
       !     Religious worker, Form I-360
                                                                                special immigrant, or Diversity Visa immigrant category
       I     Special immigrant juvenile, Form I-360                             listed above in Iten Numbers 1.a. - 1.g. as the basis for
                                                                                your application for adjustment of status. Fill out the rest
       f,    Certain Afghan or Iraqi national, Form I-360                       of this application and Supplement A to Form I-485,
                                                                                Adjustment of Status Under Section 245(i) (Supplement
       I     Certain intemational broadcaster, Form I-360
                                                                                A). For detailed filing instructions, read the Form I-485
       I     Certain G-4 international organization or family                   Instructions (including any Additional Instructions that
             member or NATO-6 employee or family member,                        relate to the immigrant category that you selected in ltem
             Form I-360                                                         Numbers l.a. - 1.g.) and Supplement A Instructions.

Form   I-485   12113/17   N                                                                                                      Page 3   of   18
                   Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 9 of 42

                                                                                         A-Number    )    A-

                                                                       3.     Decision (for example, approved, refused, denied,
 Part 2. Application Type or Filing Category                                  wlthdrawn)
    (continued)

 Information About Your Immigrant Category                             4.     Date of Decision (mm/dd/yyyy)
If you are the principal applicant, provide the following
information.                                                           Address History
3.      Receipt Number of Underlying Petition (if any)
                                                                       Provide physical addresses for everywhere you have lived
                                                                       during the last five years, whether inside or outside the United
                                                                       States. Provide your current address first. Ifyou need extra
4.      Priority Date from Underlying Petition (if any)
                                                                       space to complete this section, use the space provided in
        (mm/dd/yyyy)                                                   Part 14. Additional Information.
If you are a derivative applicant (the spouse or unmarried             Physical Address     I (current address)
child under 2l years ofage ofa principal applicant), provide the
                                                                       5.a.   StreetNumber
following information for the principal applicant.                            andName            4041 San Marino Blvd
Principal Applicant's Name                                             s.b.Xept.Iste.!rr.                         104
5.a.    Family Name
                        SUMAJIT
        (Last Name)                                                    5.c.   City or Town       West Palm Beach
5.b.    Given Name
                        Walter
        (First Name)                                                   5.d.   State   FL        5.e. ZIP Code
5.c.    Middle Name     Gadrinab                                       5.f.   Province
6.      Principal Applicant's A-Number
                                                                       5.g.   Postal Code
                            >A-
                                                                       5.h.
7.      Principal Applicant's Date of Birth
        (mm/dd/yyyy)                             0812311971
                                                                               USA
                                     ts                                Dates of Residence
8.      Receipt Number                               Petition
                                                                       6.a.   From (mm/dd/yyyy)                         0310112017
9.      Priority Date of Principal Applicant's              Petition   6.b.   To (mm/dd/yyyy)                           Present
        (if any) (mm/dd/yyyy)
                                                                       Physical Address 2

Part 3. Additional Information About You                               7.a.   StreetNumber
                                                                                                 10 Winding Lane
                                                                              and Name
t      Have you ever applied for an immigrant visa to obtain
       permanent resident status at a U.S. Embassy or U.S.
                                                                       7.b.napt.nste.Inr
       Consulate  abroad?                        [Ves      XNo         7.c.   City or Town       Greenwich
       If you answered "Yes" to ltem Number L., complete               7.d.   State             7.e.     ZIP Code 06831
                                                                                      CT
       Item Numbers 2.a. - 4. below. If you need extra space to
       complete this section, use the space provided in Part 14.       T.L    Province
       Additional Information.
Location of U.S. Embassy or U.S. Consulate                             7.g.   Postal Code

2.a.   City                                                            7.h.
                                                                               USA
2.b.   Country




Form   I-485 l2ll3l17 N                                                                                                       Page 4   of l8
                   Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 10 of 42

                                                                                       A-Number    )    A-

                                                                   Address of Employer or Company
Part 3. Additional Information About You
(continued)                                                        12.a. Street Number
                                                                           and Name
Dates of Residence                                                 12.b.   n   Apt.    n    Ste.   fl    Flr
8.a.   From (mm/dd/yyyy)                          0812112016       12.c. City or Town

8.b.   To (mm/dd/yyyy)                            0a2812017        12.d. State               12.e. ZIP Code
Provide your most recent address outside the United States
where you lived for more than one year (if not already listed      12.f. Province
above).
                                                                   12.g. Postal Code
9.a.   StreetNumber
                              64 Gemini Street, Villa Ernesto
       andName                                                     12.h.
e.b.   fl   apt.   I      ste.   ! rr       Subd., Phase l, Gusa

9.c.   City or Town           Gagayan de Oro
                                                                   13.     Your Occupation
                                                                           Student
9.d.   State              9.e. ZIP Code
                                                                   Dates of Employment
9.f.   Province               Misamis Oriental                     14.a. From (mm/dd/yyyy)

9.g.   Postal Code            9000                                 14.b. To (mm/dd/yyyy)
9.h.
        PHILIPPINES                                                Employer 2
                                                                   15.     Name   of              or Company
Dates of Residence

10.a. From (mmidd/yyyy)                           o51o712013
                                                                   Address of Employer or Company
10.b. To (mm/dd/yyyy)                             08120120't6      16.a. StreetNumber
                                                                           and Name

Employment History                                                 16.b.   I   Apt.    f]   ste.   n     Fk.

Provide your employment history for the last five years,           16.c. City or Town
whether inside or outside the United States. Provide the most
recent employment first. If you need extra space to complete       16.d. State               16.e. ZIP Code
this section, use the space provided in Part 14. Additional
Information.                                                       16.f. Province
Employer    I (current or most    recent)
                                                                   16.9. Postal Code
ll.    Name of Employer or Company
                                                                   16.h.
        NONE

                                                                   17.     Your Occupation



                                                                   Dates of Employment

                                                                   18.a. From (mm/dd/yyyy)

                                                                   18.b. To (mm/dd/yyyy)




Form   I-485   l2ll3ll7   N                                                                                    Page 5   of l8
                    Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 11 of 42

                                                                           A-Number     )   A-


 Part 3. Additional Information About You                    3.     Date of Birth (mm/dd/yyyy)               0812311971
 (continued)
                                                             4.     Sex []ruale             !Female
Provide your most recent employment outside of the United
                                                             5.     City or Town of Birth
States   (ifnot   already listed above).
                                                                     Gagayan de Oro
 19.     Name of Employer or Company
                                                             6.     Country of Birth
         NONE
                                                                     PHILIPPINES
Address of Employer or Company
                                                             7.     Cunent City or Town of Residence (if living)
20.a. Street Number
         and Name                                                    Greenwich
20.b.n      Apt.n         Ste.    n    Fh                    8.     Current Country of Residence    (if Iiving)

20.c. City or Town                                                   USA

20.d. State                   20.e. ZIP Code                 Information About Your Parent 2
20.f. Province                                               Parent 2's Legal Name

                                                             9.a.   Family Name
                                                                                   SUMAJIT
20.g. Postal Code                                                   (LastName)
                                                             9.b.   Given Name
                                                                                    Melthie
20.h.                                                               (First Name)

                                                             9.c.   Middle Name    Conde
21.     Your
                                                             Parent 2's Name at Birth (if different than above)
          Student
                                                             10.a. Family Name
                                                                    (Last Name)    CONDE
Dates of Employment
                                                             10.b. Given Name
22.a. Frcm (mm/dd/yyyy)                                             (First Name)   Melthie
                                                             10.c. Middle Name     Osic
22.b. To (mm/dd/yyyy)

                                                             11.    Date of Birth (mm/dd/yyyy)               0512411971
Part 4. Information About Your Parents
                                                             12.    Sex fltvtate I               Female

Information About Your Parent                     I          13.         or Town of Birth

Parent I's Legal Name                                               Jabonga
l.a.    Family Name
                          SUMAJIT                            14.    Country of Birth
        (Last Name)
l.b.    Given Name
                                                                     PHILIPPINES
        (First Name)      Walter
                                                             15.    Current City or Town of Residence (if living)
1.c. Middle Name Gadrinab                                           Greenwich
Parent I's Name at Birth       (if different   than above)   16.    Current Country of Residence (if living)
2.a.    Family Name                                                 USA
        (Last Name)
2.b.    Given Name
        (First Name)

2.c.    Middle Name




Forml-485      l2/l3ll7   N                                                                                         Page 6   of l8
                     Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 12 of 42

                                                                                           A-Number     )   A-


Part 5. Information About Your Marital History                              Place of Marriage to Current Spouse
                                                                            9.a.         or Town
I        What is your cunent marital status?

         ffi   Single,NeverMarried     !       Manied   I   Divorced
                                                                            9.b.    State or Province
         !     Widowed    !   Maniage Annulled

         f]    Legally Separated
                                                                            9.c.
2.       If you   are married, is your spouse a current member of the
         U.S. armed forces or U.S. Coast Guard?
                                           !    Nla   fl    ves   n    No   10.     Is your current spouse applying with you?

3.       How many times have you been married (including                                                                  fl     Yes    n    No
         annulled marriages and marriages to the same
                                                                            Information About Prior Marriages (dany)
                                                                            If you have been married before, whether in the United States or
Information About Your Current Matioge                                      in any other country, provide the following information about
(including if you are legally.teparated)                                    your prior spouse. Ifyou have had more than one previous
                                                                            marriage, use the space provided in Part 14. Additional
If you are currently married, provide the        following information
                                                                            Information to provide the information below.
about your current spouse.
                                                                            Prior Spouse's Legal Name (provide family name before
Current Spouse's Legal Name
                                                                            marriage)
4.a.     Family Name
         (Last Name)                                                        ll.a.   Family Name
                                                                                    (Last Name)
4.b.     Given Name
                                                                            ll.b.   GivenName
         (First Name)
                                                                                    (First Name)
4.c.   MiddleName
                                                                            11.c. Middle Name
5.     A-Number (if any)
                                                                            12.     Prior Spouse's Date of Birth (
                              >A-
6.     Cunent Spouse's Date of Birth
                                                                            13.     Date of Marriage to Prior Spouse


7.     Date of Marriage to Current Spouse
                                                                            Place of Marriage to Prior Spouse

                                                                            14.a.        or Town
Current Spouse's Place of Birth
8.a. City or Town
                                                                            14.b. State or Province


8.b.   State or Province
                                                                            14.c. Country


8.c.   Country
                                                                            15.     Date Maniage with Prior Spouse              Ended
                                                                                    (mm/dd/yyyy)




Form   I-485 l2ll3/17 N                                                                                                             Page 7   of l8
                     Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 13 of 42

                                                                                      A-Number     )   A-

                                                                     child 2
 Part 5. Information About Your Marital History
 (continued)                                                         Current Legal Name
                                                                     7.a. FamilyName
Place Where Marriage with Prior Spouse Legally Ended                         (Last Name)
16.a.           or Town                                              7.b.    Given Name
                                                                             (First Name)

                                                                     7.c.    MiddleName
16.b. State orProvince
                                                                     8.      A-Number (if any)

16.c.
                                                                                                   >a-
                                                                     9.      Date of Birth (mm/dd/yyyy)

                                                                     10.     Country of Birth
 Part 6. Information About Your Children
1.       Indicate the total number of ALL living children            ll.     Is this child applying with    you? f]      Yes    n      No
         (including adult sons and daughters) that you have.

         NOTE:    The term "children" includes all biological or     child   3
        legally adopted children, as well as current stepchildren,
                                                                     Current Legal Name
        of any age, whether bom in the United States or other
        countries, married or unmarried, living with you or          12.a. Family Name
        elsewhere and includes any missing children and those              (Last Name)
        bom to you outside of marriage.                              12.b. Given Name
                                                      0                    (First Name)

Provide the following information for each ofyour children.          12.c. Middle Name
Ifyou have more than three children, use the space provided in
Part    14.   Additional Information.
                                                                     13.     A-Number (if any)
                                                                                                   >A-
child l
Current Legal Name                                                   14.     Date of Birth (mm/dd/yyyy)

2.a.    Family Name                                                  15.                of Birth
        (Last Name)
2.b.    GivenName
        (First Name)
                                                                     16.     Is this child applying with    you? [      Yes     n      No
2.c.    Middle Name

3.      A-Number (if any)
                                                                     ?art 7. Biographic Information
                               >A-
                                                                     1.      Ethnicity (Select only one box)
4.      Date of Birth (mm/dd/yyyy)
                                                                             !    Hispanic or Latino
5.                  of Birth                                                 []   Not Hispanic or Latino
                                                                     2.      Race (Select all applicable boxes)

6.      Is this   child applying with   you?    [ Yes f]       No            I    wtrite
                                                                             ffiAsian
                                                                             I    nlack or African American

                                                                             I    American Indian or Alaska Native

                                                                             I    Native Hawaiian or Other Pacific Islander




Form    I-485 l2ll3/17 N                                                                                                      Page 8   of   18
                   Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 14 of 42


                                                                                        A-Number     )   A-

                                                                         Dates of Membership or Dates of Involvement
Part 1, Biographic Information (continued)
                                                                         5.a.    From (mm/dd/yyyy)
3.     Height                       Feet   5        Inches 1

                                                                         5.b.    To (mm/dd/yyyy)
4.     Weight                                   Pounds
                                                         I       0   8

5.     Eye Color (Select only one box)                                   Organization2

       fi nlack flalue                      I    Brown                   6.      Name of Organization

       f] cray I creen                      I    Hazel

       ! Maroon I Pink                      flUnknown/Other              7.a.        or Town

6.     Hair Color (Select only one box)

       I nata (No hair) [       nlack       !    alond                   7.b.    State or Province

       ! Brown          !       Gray        fJneo
       fl sandy         I       wtrite      !    Unknown/other           7.c.    Country



Part 8. General Eligibility and Inadmissibility                          8.      Nature of Group
Grounds
1.     Have you EVER been a member of, involved in, or in                Dates of Membership or Dates of Involvement
       any way associated with any organization, association,
       fund, foundation, party, club, society, or similar group in       9.a.    From (mm/dd/yyyy)
       the United States or in any other location in the world
       including any military service? [            yes                  9.b.    To (mm/dd/yyyy)
                                                             X Uo

If you answered "Yes" to Item Number 1., complete ltem                   Organization 3
Numbers 2. - 13.b. below. If you need extra space to complete
this section, use the space provided in Part 14. Additional
                                                                         10.     Name of Organizalion

Information. If you answered "No,"   but are unsure of your
answer, provide an explanation ofthe events and circumstances
                                                                         ll.a.   City or Town
in the space provided in Part 14. Additional Information.

Organization I
                                                                         11.b. State or Province
2.     Name   of

                                                                         11.c. Country
3.a.   City or Town


3.b.   State or Province
                                                                         12.     Nature of Group



                                                                         Dates of Membership or Dates of Involvement
3.c.   Country
                                                                         13.a. From (mm/dd/yyyy)

4.     Nature of Group                                                   13.b. To (mm/dd/yyyy)




Form   I-485 12l13/17 N                                                                                                Page 9   of l8
                 Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 15 of 42

                                                                                 A-Number    )   A-


 Part 8. General Eligibility and fnadmissibility                   Crininal Acts and Violations
 Grounds (continued)                                               For Item Numbers 25. - 45., you must answer "Yes" to any
                                                                   question that applies to you, even ifyour records were sealed or
Answer Item Numbers 14. - 80.b. Choose the answer that you
                                                                   otherwise cleared, or even ifanyone, including ajudge, law
think is correct. Ifyou answer "Yes" to any questions (or if
                                                                   enforcement officer, or attomey, told you that you no longer
you answer ttNontt but are unsure of your answer), provide
                                                                   have a record. You must also answer "Yes" to the following
an explanation ofthe events and circumstances in the space
                                                                   questions whether the action or offense occurred here in the
provided in Part 14. Additional Information.
                                                                   United States or anywhere else in the world. If you answer
14.     Have you EVER been denied admission to the United          "Yes" to Item Numbers 25. - 45., use the space provided in
        States?                               lVes XNo             Part 14. Additional Information to provide an explanation
                                                                   that includes why you were arrested, cited, detained, or charged;
15.     Have you EVER been denied a visa to the United States?     where you were arrested, cited, detained, or charged; when
                                                                   (date) the event occurred; and the outcome or disposition (for
                                              IYes XNo             example, no charges filed, charges dismissed, jail, probation,
16.     Have you EVER worked in the United States without          community service).
        authorization?                        !yes      XNo        25.   Have you EVER been arrested, cited, charged, or
                                                                         detained for any reason by any law enforcement official
17.     Have you EVER violated the terms or conditions of your
                                                                         (including but not limited to any U.S. immigration
        nonimmigrant status?
                                            [ yes X No                   official or any official of the U.S. armed forces or U.S.
18.    Are you presently or have you EVER been in removal,
                                                                         Coast   Guard)?                         ! yes X          No
       exclusion, rescission, or deportation proceedings?
                                                                   26.   Have you EVER committed a crime of any kind (even if
                                              !Yes XNo                   you were not arrested, cited, charged with, or tried for that

19.    Have you EVER been issued a final order ofexclusion,
                                                                         crime)?                                 fl   Ves   X     uo
       deportation, orremoval?                [Ves      XNo        27. Have you EVER pled guilty to or been convicted       of a
                                                                         crime or offense (even if the violation was subsequently
20.    Have you EVER had a prior final order of exclusion,
                                                                         expunged or sealed by a court, or ifyou were granted a
       deporlation, or removal reinstated?      Ves
                                             f]         X  No            pardon, amnesty, a rehabilitation decree, or other act of

21.    Have you EVER held lawful permanent resident status
                                                                         clemency)?                              [Ves XNo
       which was later rescinded?            y",
                                             [          XNo              NOTE: If you were    the beneficiary of a pardon, amnesty,
22.    Have you EVER been granted voluntary departure by an
                                                                         arehabilitation decree, or other act ofclemency, provide
       immigration officer or an immigration judge but failed to         documentation of that post-conviction action.
       deparr within the allotted time?      [   yes    X    No    28.   Have you EVER been ordered punished by ajudge or had
                                                                         conditions imposed on you that restrained your liberty
23.    Have you EVER applied for any kind of relief or                   (such as a prison sentence, suspended sentence, house
       protection from removal, exclusion, or deportation?               arrest, parole, alternative sentencing, drug or alcohol
                                                                         treatment, rehabilitative programs or classes, probation, or
                                             IYes XNo                    community   service)?
24.a. Have you EVER been a J nonimmigrant exchange visitor                                                       [ Ves X         No
      who was subject to the two-year foreign residence            29.   Have you EVER been a defendant or the accused in a
       requirement?                          lVes XNo                    criminal proceeding (including pre-trial diversion,
                                                                         deferred prosecution, defened adjudication, or any
If you answered "Yes" to ltem Number 24.a., complete ltem                withheld   adjudication)?               ! yes X         No
Numbers 24.b. - 24.c. If you answered "No" to ltem Number
24.a., skip to Item Number 25.                                     30.   Have you EVER violated (or attempted or conspired to
                                                                         violate) any controlled substance law or regulation of a
24.b. Have you complied with the foreign residence
                                                                         state, the United States, or a foreign country?
       requirement?                          f] yes I        No
                                                                                                                 !Yes XNo
24.c. Have you been granted   a  waiver or has Department of
       State issued a favorable waiver recommendation letter
       foryou?                               f] yes X        No


Form   I-485 12/l3ll7 N                                                                                                 Page   l0 of   18
                  Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 16 of 42

                                                                                        A-Number   )   A-


 Part 8. General Eligibility and Inadrnissibility
                                                                         42.   Have you EVER trafficked a person into involuntary
                                                                               servitude, peonage, debt bondage, or slavery? Trafficking
 Grounds (continued)                                                           includes recruiting, harboring, transporting, providing, or
                                                                               obtaining a person for labor or services through the use of
31.     Have you EVER been convicted of two or more offenses
                                                                               force, fraud, orcoercion.                    yes
        (other than purely political offenses) for which the                                                            I         X   No
        combined sentences to confinement were five years or
        more?                                                            43.   Have you EVER knowingly aided, abetted, assisted,
                                                 lYes XNo                      conspired, or colluded with others in trafficking persons
                                                                               for commercial sex acts or involuntary servitude,
32.     Have you EVER illicitly (illegally) trafficked or benefited
                                                                               peonage, debt bondage, or slavery?
        from the trafficking ofany controlled substances, such as                                                       !   yes   X   No
        chemicals, illegal drugs, or narcotics?
                                                f]   yes    X No         44.   Are you the spouse, son or daughter of a foreign national
                                                                               who engaged in the trafficking ofpersons and have
33.     Have you EVER knowingly aided, abetted, assisted,
                                                                               received or obtained, within the last five years, my
        conspired, or colluded in the illicit trafficking ofany
                                                                               financial or other benefits from the illicit activity ofyour
        illegal narcotic or other controlled substances?
                                                                               spouse or your parent, although you knew or reasonably
                                                !Yes XNo                       should have known that this benefit resulted from the illicit
                                                                               activity of your spouse or parent?             yes
34.    Are you the spouse, son, or daughter ofa foreign national                                                        [         X      No
       who illicitly trafficked or aided (or otherwise abetted,
       assisted, conspired, or colluded) in the illicit trafficking of
                                                                         45.   Have you EVER engaged in money laundering or have
                                                                               you EVER knowingly aided, assisted, conspired, or
       a controlled substance, such as chemicals, illegal drugs, or
                                                                               colluded with others in money laundering or do you seek
       narcotics and you obtained, within the last five years, any
                                                                               to enter the United States to engage in such activity?
       financial or other benefit from the illegal activity ofyour
       spouse or parent, although you knew or reasonably should                                                         !Yes XNo
       have known that the financial or other benefit resulted
       from the illicit activity ofyour spouse or parent?
                                                                         Security and Relaled
                                                fl   Yes    X     No
                                                                         Do you intend to:
35.    Have you EVER engaged in prostitution or are you
                                                                         46.a. Engage in any activity that violates or evades any law
       coming to the United States to engage in prostitution?
                                                                               relating to espionage (including spying) or sabotage in the
                                                I    Yes    X     tto          United   States?                         ! yes X           No
36.    Have you EVER directly or indirectly procured (or
                                                                         46.b. Engage in any activity in the United States that violates or
       attempted to procure) or imported prostitutes or persons
                                                                               evades any law prohibiting the export from the United
       for the purpose of  prostitution? fl Ves X                 Wo           States of goods, technology, or sensitive information?

37.    Have you EVER received any proceeds or money from                                                                Ives XNo
       prostitution?                            [Ves XNo                 46.c. Engage in any activity whose purpose includes opposing,
                                                                               controlling, or overthrowing the U.S. Government by
38.    Do you intend to engage in illegal gambling or any other
                                                                               force, violence, or other unlawful means while in the
       form of commercialized vice, such as prostitution,
                                                                               United States?                             Ves
       bootlegging, or the sale of child pornography, while in the                                                      fl        X  No
       United States?                             yes
                                                [          X      No     46.d. Engage in any activify that could endanger the welfare,
                                                                               safety, or security ofthe United States?
39. Have you EVER exercised immunity (diplomatic             or
       otherwise) to avoid being prosecuted for a criminal                                                              IYes XNo
       offense in the United     States?        [ yes      X      No
                                                                         46.e. Engage in any other unlawful activity?   [ Yes X           No
40.    Have you EVER, while serving as a foreign govemment
                                                                         47.   Are you engaged in or, upon your entry into the United
       official, been responsible for or directly carried out
                                                                               States, do you intend to engage in any activity that could
                                 freedoms?
       violations of religious
                                                [ yes X           Uo           have potentially serious adverse foreign policy
                                                                               consequences for the United States?
41.    Have you EVER induced by force, fraud, or coercion (or                                                           [  Ves    X   No
       otherwise been involved in) the trafficking of persons for
       commercial sex   acts?                   [ Ves X           No


Form   I-485 12/13/17 N                                                                                                       Page   ll   of18
                 Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 17 of 42

                                                                                  A-Number     )   A-

                                                                     51.d. Provided money, a thing ofvalue, services or labor, or
 Part 8. General Eligibilify and Inadmissibility
                                                                           any other assistance or support for any ofthe activities
 Grounds (continued)                                                       described in Item Number     51.a.? [ yes X               No
Have you EVER:
                                                                     51.e. Provided money, a thing ofvalue, services or labor, or
48.a. Committed, threatened to commit, attempted to commit,                any other assistance or support to an individual, group, or
      conspired to commit, incited, endorsed, advocated,                   organization who did any ofthe activities described in
      planned, or prepared any of the following: hijacking,                Item Number     51.a.?                  [ Ves X           No
      sabotage, kidnapping, political assassination, or use ofa
      weapon or explosive to haim another individual or cause        51.f. Received any type of military, paramilitary, or weapons
      substantial damage to properry?             Ves                      training from a group or organization that did any ofthe
                                              f]         X   No
                                                                           activities described in Item Number 51.a.?
48.b. Participated in, or been a member of, a group or
      organization that did any ofthe activities described in
                                                                                                                    fl   ves   E     No

      Irem Number      48.a.?                 [ Ves X           No   NOTE: If you     answered "Yes" to any part of Item Number
                                                                     51., explain the relationship and what occurred, including the
48.c. Recruited members or asked for money or things of value        dates and location ofthe circumstances, in the space provided
      for a group or organization that did any ofthe activities      in Part 14. Additional Information.
      described in Item Number 48.a.?             yes
                                              [          X    No     52.   Have you EVER assisted or participated in selling,
                                                                           providing, or transporting weapons to any person who,
48.d. Provided money, athing ofvalue, services or labor, or
                                                                           to your knowledge, used them against another person?
      any other assistance or support for any ofthe activities
      described in ltem Number     48.a.? f] yes X           No                                                     IYes KNo
48.e. Provided money, a thing ofvalue, services or labor, or
                                                                     53.   Have you EVER worked, volunteered, or otherwise
                                                                           served in any prison, jail, prison camp, detention facility,
      any other assistance or support for an individual, group,
                                                                           labor camp, or any other situation that involved detaining
      or organization who did any ofthe activities described in
                       48.a.?                                              persons?                                 f] Ves X         No
      Item Number
                                              ! yes X        No

49.   Have you EVER received any type of military,
                                                                     54.   Have you EVER been a member of, assisted, or
                                                                           participated in any group, unit, or organization ofany
      paramilitary, or weapons training?      yes
                                              [          X llo             kind in which you or other persons used any type of
                                                                           weapon against any person or threatened to do so?
50.   Do you intend to engage in any of the activities listed in
      any parr of Iten Numbers 48.a. - 49.?
                                              !    yes   X     No                                                   !Yes KNo
                                                                     55.   Have you EVER served in, been a member of, assisted,
NOTE: If you     answered "Yes" to any part of Item Numbers
                                                                           or participated in any military unit, paramilitary unit,
46.a. - 50., explain what you did, including the dates and
                                                                           police unit, self-defense unit, vigilante unit, rebel group,
location of the circumstances, or what you intend to do in the             guerilla group, militia, insurgent organization, or any
space provided   in Part 14. Additional Information.                                    group?
                                                                           other armed
                                                                                                                    fl    yes  X     No
Are you the spouse or child of an individual who EVER:

51.a. Committed, threatened to commit, attempted to commit,
                                                                     56.   Have you EVER been a member of, or in any way
                                                                           affiliated with, the Communist Party or any other
      conspired to commit, incited, endorsed, advocated,
                                                                           totalitarian party (in the United States or abroad)?
      planned, or prepared any of the following: hijacking,
      sabotage, kidnapping, political assassination, or use ofa                                                     fl   Yes   X     No
      weapon or explosive to harm another individual or cause
                             property? f]                            57.   During the period from March 23, 1933 to May 8, 1945,
      substantial damage to                       yes    X   No            did you ever order, incite, assist, or otherwise participate
                                                                           in the persecution ofany person because ofrace, religion,
51.b. Participated in, or been a member or a representative of a
                                                                           national origin, or political opinion, in association with
      group or organization that did any ofthe activities
                                                                           either the Nazi govemment of Germany or any
      described in Item Number 51.a.?             Ves
                                              f]         X  No             organization or government associated or allied with the
                                                                           Nazi government of Germany?                   yes
51.c. Recruited members, or asked for money or things of value,                                                     f]         I    No
      for a group or organization that did any ofthe activities
      described in Item Number 51.a.?             Ves
                                              [          X    No


Forml-485   l2ll3ll7   N                                                                                                   Page 12   ofl8
                   Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 18 of 42

                                                                                           A-Number   )   A-

                                                                        63.c. If your answer to ltem Number 63.b. is "Yes," attach a
 Part 8. General Eligibility and Inadmissibilify                                written statement explaining why you had reasonable cause.
 Grounds (continued)
                                                                        64.     Have you EVER submifted fraudulent or counterfeit
Have you EVER ordered, incited, called for, committed, assisted,                documentation to any U.S. Govemment official to obtain
helped with, or otherwise participated in any of the following:                 or attempt to obtain any immigration benefit, including a
                                                                                visa or entry into the United States?     Ves
58.a. Acts involving torture or genocide?        [ Ves X         No                                                       !         X No

                                                                        65.     Have you EVER lied about, concealed, or misrepresented
58.b. Killing any    person?                     ! Yes X         No             any information on an application or petition to obtain a
                                                                                visa, other documentation required for entry into the
58.c. Intentionally and severely injuring any person?
                                                                                United States, admission to the United States, or any other
                                                 Ives XNo                       kindofimmigrationbenefit? !                   yes X      No
58.d. Engaging in any kind of sexual contact or relations with
        any person who did not consent or was unable to consent,
                                                                        66.     Have you EVER falsely claimed to be a U.S. citizen (in
        or was being forced or threatened?       yes                            writing or any other  way)?             Ves
                                                                                                                          !         X
                                                                                                                                   No
                                                 [          X
                                                            No

58.e. Limiting or denying any person's ability to exercise
                                                                        67.     Have you EVER been a stowaway on a vessel or aircraft

                   beliefs?                                                     arriving in the United States?        yes !      No X
       religious
                                                 [ yes X         No

59. Have you EVER recruited,       enlisted, conscripted, or used
                                                                        68.     Have you EVER knowingly encouraged, induced, assisted,
                                                                                abetted, or aided any foreign national to enter or to try to
       any person under I 5 years of age to serve in or help an
                                                                                enter the United States illegally (alien smuggling)?
       armed force or     group?                 ! Ves      X No
                                                                                                                         Ives XNo
60.    Have you EVER used any person under 15 years ofage
                                                                        69.     Are you under a final order of civil penalty for violating
       to take part in hostilities, or to help or provide services to
                                                                                INA section 274C for use of fraudulent documents?
       people in   combat?                       [ yes X         No
                                                                                                                         Ives XNo
NOTE: Ifyou      answered "Yes" to any part of ltem Numbers
52. - 60., explain what occuned, including the dates and                Removal, Unlawful Presence, or lllegal Reentry
location ofthe circumstances, in the space provided in Part 14.
Additional Information.                                                 ffte r P rev io us I mmig ratio n Viol atio ns
                                                                        70.     Have you EVER been excluded, deported, or removed
                                                                                from the United States or have you ever departed the
Public Assistance
                                                                                United States on your own after having been ordered
61.    Have you received public assistance in the United States                 excluded, deported, or removed from the United States?
       from any source, including the U.S. Government or any
       state, county, city, or municipality (other than emergency
                                                                                                                         fl   ves   X No
       medical   treatment)?                     [ yes X         No     71.     Have you EVER entered the United States without being
                                                                                inspected and admitted or paroled?      yes
62.    Are you likely to receive public assistance in the future in
                                                                                                                         !        NoX
       the United States from any source, including the U.S.            Since   April l,   1997, have you been   unlawfully present in the
       Govemment or any state, county, city, or municipality            United States:
       (other than emergency medical treatment)?
                                                                        72.a. For more than I 80 days but less than a year, and then
                                                 Iyes XNo                     departed the United States?
                                                                                                                         [yes       XNo

Illegal Entries and Other Immigration Violations                        72.b. For one year or more and then departed the United States?

63.a. Have you EVER failed or refused to attend or to remain
                                                                                                                         Ives XNo
      in attendance at any removal proceeding filed against you         NOTE: You were unlawfully present in the United States if
       on or after   April1,1997?                !   yes X       No     you entered the United States without being inspected and
                                                                        admitted or inspected and paroled, or ifyou legally entered the
63.b. If your answer to Item Number 63.a. is "Yes," do you              United States but you stayed longer than permitted.
       believe you had reasonable   cause?
                                                [ Ves f]         No



Form   I-485   l2ll3ll7   N                                                                                                       Page 13    of18
                  Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 19 of 42

                                                                                    A-Number    )   A-


 Part 8. General Eligibility and Inadmissibility                     80.a. Have you EVER left or remained outside the United
                                                                           States to avoid or evade training or service in the U.S.
 Grounds (continued)
                                                                           armed forces in time of war or a period declared by the
Since April 1, 1997 , have you EVER reentered or attempted to              President to be a national emergency?        Ves
reenter the United States without being inspected and admitted
                                                                                                                    [         X    No

or paroled after:                                                    80.b. If your answer to Item Number 80.a. is "Yes," what was
                                                                           your nationality or immigration status immediately before
73.a. Having been unlawfully present in the United States for
                                                                           you left (for example, U.S. citizen or national, lawful
      more than one year in the aggregat"?
                                               nyes       ffi
                                                           No              permanent resident, nonimmigrant, parolee, present
                                                                           without admission or          or     other
73.b. Having been deported, excluded, or removed from the
      United States?                           Ves
                                               [          X
                                                         No


Miscellaneous Conduct                                                Part 9. Accommodations for Individuals With
74.    Do you plan to practice polygamy in the United States?        Disabilities and/or Impairments
                                               Ives XNo              NOTE:    Read the information in the Form I-485 Instructions
                                                                     before completing this part.
75.    Are you accompanying another foreign national who
       requires your protection or guardianship but who is           1.     Are you requesting an accommodation because of your
       inadmissible after being certified by a medical officer as           disabilities and,/or impairments?       Ves
       being helpless from sickness, physical or mental
                                                                                                                    [        No   X
       disability, or infancy, as described in INA section 232(c)?          If you answered "Yes" to Item Number 1., select any
                                                                            applicable box in Item Numbers 2.a. - 2.c. and provide
                                               IYes XNo                     an answer,
76.    Have you EVER assisted in detaining, retaining, or
                                                                     2.a.        I am deafor hard ofhearing and request the
       withholding custody of a U.S. citizen child outside the              !
                                                                                 following accommodation. (If you are requesting a
       United States from a U.S. citizen who has been granted
                                                                                 sign-language interpreter, indicate for which
       custody of the child?                       yes
                                               [          X  No                  language (for example, American Sign Language).):

77.    Have you EVER voted in violation of any Federal, state,
       or local constitutional provision, statute, ordinanceo or
       regulation in the United States? !            Ves  X     No
                                                                     2.b.   L]   I am blind or have low vision and request the
78.    Have you EVER renounced U.S. citizenship to avoid                         following accommodation:
       being taxed by the United States?      yes
                                               [          X
                                                         No

Have you EVER:

79.a. Applied for exemption or discharge from training or            2.c. !      I have another type of disability and/or impairment.
      service in the U.S. armed forces or in the U.S. National                   (Describe the nature of your disability and/or
      Security Training Corps on the ground that you are a                       impairment and the accommodation you are
      foreign national?                           yes                            requesting.)
                                               [          X No

79.b. Been relieved or discharged from such training or service
      on the ground that you are a foreign national?

                                               !ves XNo
79.c. Been convicted of desertion from the U.S. armed folces?
                                               IYes XNo




Form   I-485   12113/17 N                                                                                                  Page 14    of18
                    Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 20 of 42


                                                                                           A-Number      )   A-

                                                                            I furthermore authorize   release of information contained in this
 Part 10. Applicantrs Statement, Contact                                    application, in supporting documents, and in my USCIS
 Information, Declaration, Certifi cationo and                              records, to other entities and persons where necessary for the
 Signature                                                                  administration and enforcement of U.S. immigration law.
                                                                            I understand that USCIS may require me to appear for an
NOTE:        Read the Penalties section of the Form I-485
                                                                            appointment to take my biometrics (fingerprints, photograph,
Instructions before completing this part. You must file Form
                                                                            and/or signature) and, at that time, if I am required to provide
I-485 while in the United States.
                                                                            biometrics, I will be required to sign an oath reaffirming that:
Applicantts Statement                                                       1)     I reviewed and understood all of the information
                                                                                   contained in, and submitted with, my application; and
NOTE:     Select the box for either Item Number 1.a. or 1.b.           If
applicable, select the box for Item Number 2.                               2)     All of this information   was complete, true, and conect at
                                                                                   the time of filing.
1.a.    fi    tcan read and understand English, and I have read
              and understand every question and instruction on this         I certifu, under penalty of perjury, that all of the information in
              application and my answer to every question.                  my application and any document submitted with it were
                                                                            provided or authorized by me, that I reviewed and understand
l.b. I        The interpreter named in Part 11. read to me every
                                                                            all of the information contained in, and submitted with, my
              question and instruction on this application and my
                                                                            application and that all of this information is complete, true,
              answer to every question in
                                                                            and correct.

              a language      in which I am fluent, and I understood        Applicontts Signatare
              everything.
.,
              At my request, the preparer named in Part 12.,
                                                                            6.a. A                                ln
        El
                  Al-Ien E         Kaye                                     +
                                               me
              information I provided or authorized.
                                                              upon          6.b.   Date   of                                  It   g   rs
                                                                            NOTE TO ALL APPLICANTS: If you do not completely fill
A pp lic an{ s C o nt act        Informatio n                               out this application or fail to submit required documents listed
                                                                            in the Instructions, USCIS may deny your application.
3.     Applicant's Daytime Telephone Number

                                                                            Part 11. Interpreter's Contact Informationo
4.                      Mobile T            Number (if any)                 Certification, and Signature
                  (561          708-0541                                    Provide the following information about the interpreter,
5.                        '
                        Email Address
                  nij   ahsumaj it0qmail-. com                              Interpreter's Full Name
                                                                            l.a.                Fam      Name          Name
Applicantts Declarotion and Cert{ication
Copies of any documents I have submitted are exact photocopies
                                                                            1.b.                GivenName
of unaltered, original documents, and I understand that USCIS
may require that I submit original documents to USCIS at a later
date. Furthermore, I authorize the release of any information
                                                                            2.                  Business or                Name
from any and all of my records that USCIS may need to
determine my eligibility for the immigration benefit that I seek.

I understand that if I am a male who is l8 to 26 years of       age,
submitting this application will automatically register me with
the Selective Service System as required by the Military
Selective Service Act.




Form   I-485 l2l13ll7 N                                                                                                            Page 15   of   18
                  Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 21 of 42


                                                                                    A-Number         )   A-


Part 11. Interpreter's Contact Information,                          Part 12. Contact Information, Declaration, and
Certification, and Signature (continued)                             Signature of the Person Preparing this
                                                                     Application, if Other Than the Applicant
I nterpreter's Mail ing Address
                                                                     Provide the following information about the preparer
3.a.   Street Number
       and Name
                                                                     Preparer's Full Name
3.b.napt.!ste.nFh
                                                                     1.a.                  Fami     Name      Name
3.c.   City or Town
                                                                            KAYE
3.d.   State            3.e. ZIP Code                                1.b.                  Given Name

3.f.   Province
                                                                             Allen
                                                                     2.                    Business or              Name
3.g.   Postal Code
                                                                             Pollack Pollack lsaac and DeCicco LLP
3.h.
                                                                     Preparer's Mailing Address
                                                                     3.a.   Street Number
                                                                                                  225 Broadway
I nt erp re te r's Co ntact I nfo rmoti o n                                 and Name

4.                                           Number                  3.b.napt.nste.ffirtr                       3

                                                                     3.c.   City or Town          New York
5.     Interpreter's Mobile Telephone Number (if any)
                                                                     3.d.   State   NY            3.e. ZIP Code 10007

6.                   Email Address                                   3.f.   Province

                                                                     3.g.   Postal Code

I nte rp rete r's Ce rtift calio n                                   3.h.
                                                                             USA
I certifr, under penalty of          that:

I am fluent in English and                                           Prep are r's C on tact I nfo rmatio n
which is the same language                            Item Number
1.b., and I have read to this applicant in the identified language   4.                                        Number
every question and instruction on this application and his or her              12) 233-8100
answer to every question. The applicant informed me that he or
she understands every instruction, question, and answer on the       5.                s   Mobile             Number
application, including the Applicant's Declaration and
Certification, and has verified the accuracy ofevery answer.
                                                                     6.                s   Email Address
I nterprele    r's S ignature                                               aek@ppid.com
7.a.   Interpreter's Signature (sign in ink)



7.b.   Date of Signature (mm/dd/yyyy)




Form   I-485 l2ll3/17 N                                                                                                    Page 16   of   18
                 Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 22 of 42

                                                                              A-Number     )    A-


 Part 12. Contact Information, Declaration, and                   NOTE: Do not complete Part         13.   until the USCIS Officer
 Signature of the Person Preparing this                           instructs you to do so at the interview.
 Application, if Other Than the Applicant
 (continued)                                                      Part 13. Signature at Inferview
 Preparer's Statement                                            I swear (affirm) and certif under penalty of perjury under the
                                                                 laws of the United States of America that I know that the
7.a. I      I am not   an attomey or accredited representative   contents of this Form I-485, Application to Register Permanent
            but have prepared this application on behalfof       Residence or Adjust Status, subscribed by me,             the
            the applicant and with the applicant's consent.      corrections made to this application, numbered
7.b. El I *      an attorney or accredited representative and    through           , are complete, true, and conect.    All
            my representation ofthe applicant in this case
                                                                 additional pages submitted by me with this Form I-485, on
                          I
            ffi extends does not extend beyond the
            preparation of this application.                     numbered pages                through              are complete,
            NOTE: If you are     an attorney or accredited
                                                                 tnre, and correct. All documents submitted at this interview
            representative, you may be obliged to submit a       were provided by me and are complete, true, and correct.
            completed Form G-28, Notice of Entry of
            Appearance as Attorney or Accredited                 Subscribed to and sworn to (affirmed) before me
            Representative, with this application.
                                                                 USCIS Officer's Printed Name or

P repnre r's C e rtificatio n

By my signature, I certiff, under penalty of perjury, that I     Date of Signature (mm/dd/yyyy)
prepared this application at the request ofthe applicant. The
                                                                                               1n
applicant then reviewed this completed application and
informed me that he or she understands all of the information
contained in, and submitted with, his or her application,
                                                                 USCIS Officer's Signature (sign in ink)
including the Applicantrs Declaration and Certification, and
that all of this information is complete, true, and correct. I
completed this application based only on information that the
applicant provided to me or authorized me to obtain or use.

Preparer's Signature
8.a.                               ln



8.b.   Date of Signature (mm/dd/yyyy)            \r-fb-t?




Form   I-485 l2/l3ll7 N                                                                                                 Page 17   of   18
                   Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 23 of 42


                                                                              A-Number   )   A-


 Part 14. Additional Information                                      5.a.   Number 5.b.     Part   Number 5.c.   Item Number

Ifyou   need extra space to provide any additional information
within this application, use the space below. Ifyou need more         5.d.
space than what is provided, you may make copies of this page
to complete and file with this application or attach a separate
sheet of paper. Type or print your name and A-Number (if any)
at the top of each sheet; indicate the Page Number, Part
Number, and Item Number to which your answer refers; and
sign and date each sheet.

1.a.    Family Name
                           SUMAJIT
        (Last Name)
1.b.    Given Name
                           Niiah
        (First Name)

l.c.    Middle Name Conde                                             6.a.   Number 6.b.     Part   Number 6.c.   Item Number

2.     A-Number(ifany)         )A-
                                                                      6.d.
3.a.           Number 3.b.         Part   Number 3.c.   Item Number



3.d.




                                                                      7.a.   Number 7.b. PartNumber 7.c. ItemNumber


                                                                      7.d.


4.a.           Number 4.b.         Part   Number 4.c.   Item Number


4.d.




Form   I-485   l2ll3ll'l   N                                                                                       Page   l8 of   18
                    Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 24 of 42
                                                    Notice of Entry of Appearance                                                    DHS
                                              as Attorney or Accredited Representative                                           Form G-28
                                                                                                                              OMB No. 1615-0105
                                                           Department of Homeland Security                                     Expires 05131/2021



 Part 1. Information About Attorney or                                       Part 2. Eligibility Information for Attorney or
 Accredited Representative                                                   Accredited Representative
 l.     USCIS Online AccountNumber (if any)                                 Select   all applicable items.
                                                                            1.a.     []   I *  an attomey eligible to practice law in, and a
                                                                                          member in good standing of, the bar of the highest
 Nome of Attorney or Accredited Representotive                                            courts of the following states, possessions, territories,
                                                                                          commonwealths, or the District of Columbia. If you
2.a.    Family Name                                                                       need extra space to complete this section, use the
        (Last Name)          KAYE
                                                                                          space provided in   Part 6. Additional Information.
2.b.    Given Name
        (First Name)         Allen                                                        Licensing Authority

2.c.    Middle Name          E
                                                                                           1307222
                                                                            l.b.     Bar Number (if applicable)
 Address of Attorney or Accreditecl Representative                                   New York Supreme Gourt
3.a.    Street Number
        and Name
                              225 Broadway                                  1.c. I (select only one box) fi      am not     fl ut
                                                                                     subject to any order suspending, enjoining, restraining,
3.b.   n ept. E ste. I               m.        3                                     disbarring, or otherwise restricting me in the practice of
                                                                                     law. Ifyou are subject to any orders, use the space
3.c.    City or Town         New York                                                provided in Part 6. Additional Information to provide
                                                                                     an explanation.
3.d.    State    NY          3.e.   ZIP Code       10007                    1.d.     Name of Law Firm or Organization (if applicable)

3.f.   Province                                                                      Pollack Pollack lsaac and DeGicco LLP
                                                                            2.a. I        I am an accredited representative ofthe following
3.g.   Postal Code                                                                        qualified nonprofit religious, charitable, social
3.h.   Country                                                                            service, or similar organization established in the
                                                                                          United States and recognized by the Department of
        USA                                                                               Justice in accordance with 8 CFR part 1292.
                                                                            2.b.   Name                      Organization
Contnct Information af Attomey or Accredited
Representative
4.     Daytime Telephone Number                                             2.c.   Date ofAccreditation (mm/dd/yyyy)

        2122338100
5.     Mobile Telephone Number          (if                                 3.            I am associated with


                                                                                          the attomey or accredited representative ofrecord
6.     EmailAddress (if any)                                                              who previously filed Form G-28 in this case, and my
        aek@ppid.com                                                                      appearance as an attomey or accredited representative
                                                                                          for a limited purpose is at his or her request.
7.     Fax Number      (if   any)
                                                                            4.a. !        I am a law student or law graduate working under the
        2122339238                                                                        direct supervision of the attomey or accredited
                                                                                          representative ofrecord on this form in accordance
                                                                                          with the requirements in 8 CFR 292.1(a)(z).
                                                                            4.b.   Name of Law Student or Law Graduate




Form   G-28     05123/18                                                                                                                Page   I of4
                 Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 25 of 42



 Part 3, Notice of Appearance as Attorney or                             Client's Contact Information
 Accredited Representafive
                                                                         10.     Daytime Telephone Number
Ifyou need extra space to complete this section, use the space
provided in Part 6. Additional Information.

This appearance relates to immigration matters before
                                                                         11.     Mobile T           Number        (if   )
(select only one box):                                                            (561) 708-0s41
 l.a. El U.S.Citizenship and Immigration Services (USCIS)                12.     Email Address
 l.b. List the form numbers or specific matter in which                           n   ijahsumaj it@ g mail.com
        appearance is entered.

         l-765                                                           Mail ing Address of Clie nt
2.a, n U.S. Immigration and Customs Enforcement (ICE)                    NOTE: Provide the client's mailing address. Do not provide
                                                                         the business mailing address of the attomey or accredited
2.b. List the     matter in which appearance is entered.
                                                                         representative unless it serves as the safe mailing address on the
                                                                         application or petition being filed with this Form G-28.

3.a. I U.S. Customs and Border Protection (CBP)                          13.a. Street Number
                                                                                             10         Winding Lane
                                                                               andName
3.b. List the specific matter in which      is entered.
                                                                         13.b.   fl   Apt.   I   ste.   !   fu.

4.      Receipt Number (if any)                                          13.c. City or Town       Greenwhich
                                                                         13.d. State    CT        13.e. ZIP Code        06831
5.      I enter my appearance    as an   aftomey or accredited
        representative at the request ofthe (select only one box):       13.f. Province
        [| Applicant ! Petitioner I Requestor                            13.g. Postal Code
        I Beneficiary/Derivative f] Respondent (ICE, CBP)
                                                                         13.h.
I nfo r mati o n A b o ut C I ie n I (App lic n nl, P e t it io n e r,           USA
Requesto r, Beneficiary or Derivative, Respondent,
or Authorized Signatoryfor on Entity)
                                                                         Part 4. Client's Consent to Representafion and
6.a.   Family Name                                                       Signature'
       (Last Name)      SUMAJIT
6.b.   Given Name
                         Nijah
                                                                         Consenl Io Representation and Release                  of
       (First Name)                                                      Information
6.c.   Middle Name       Conde                                           I have requested the representation ofand consented to being
7.a.   Name of Entity (if applicable)                                    represented by the attomey or accredited representative named
                                                                         in Part 1. of this form. According to the Privacy Act of 1974
                                                                         and U.S. Department of Homeland Security (DHS) policy,I
7.b. Title   of Authorized                           (if applicable)     also consent to the disclosure to the named attorney or
                                          for
                                                                         accredited representative ofany records pertaining to me that
                                                                         appear in any system of records of USCIS, ICE, or CBP.
8.     Clienfs USCIS Online Account Number (if any)


9.     Client's Alien Registration Number (A-Number) (if any)
                            >A-




Form   G-28 05/23/18                                                                                                                 Page 2 of 4
                   Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 26 of 42



 Part 4, Client's Consent to Representation and                                 5. Signature          Attorney or Accredited
 Signature (continued)                                                                tative
Qptions Regarding Receipt of USCIS Notices and                          I have read and understand the regulations and conditions
                                                                        contained in 8 CFR 103.2 and 292 goveming appearances and
Documents
                                                                        representation before DHS. I declare underpenalty ofperjury
USCIS will send notices to both a represented party (the client)        under the laws of the United States that the information I have
and his, her, or its attomey or accredited representative either        provided on this form is true and conect.
through mail or electronic delivery. USCIS will send all secure
                                                                        1. a.            ofA            or Accredited Representative
identity documents and Travel Documents to the client's U.S.
mailing address.
Ifyou want to have notices and/or    secure identity documents
sent to your attorney or accredited representative ofrecord rather
                                                                        1.b.    Date of Signature                )     \t-lL-(8
than to you, please select all applicable items below. You may          2.a.              oflaw     Student or Law Graduate
change these elections through written notice to USCIS.

1.a. []       I request that USCIS send original notices on an
              application or petition to the U.S. business address of   2.b.    Date of Signature (mm/dd/yyyy)
              my attorney or accredited representative as listed in
              this form.

1.b. I        I request that USCIS  send any secure identity
              document (Permanent Resident Card, Employment
              Authorization Document, or Travel Document) that I
              receive to the U.S. business address of my attomey or
              accredited representative (or to a designated military
              or diplomatic address in a foreign country   (if
              permitted)).
              NOTE: If your notice contains Form I-94,
              Anival-Departure Record, USCIS will send the
              notice to the U.S. business address of your attomey
              or accredited representative. Ifyou would rather
              have your Form I-94 sent directly to you, select
              Item Number 1.c.
1.c. I        I request that USCIS send my notice containing Form
              I-94 to me at my U.S. mailing address.

Signoture of Client or Authorized Signatoryfor an
Enttty
2.a.               of Client or                        for an
r)
2.b.   Date   of                                 ,l
                                                                 &




Form   G-28    05/23118                                                                                                          Page 3   of4
                  Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 27 of 42



 Part 6. Additional Information                                    4.a.   Page   Number 4.b.   Part   Number 4.c.   Item Number

If you need extra   space to provide any additional information
within this form, use the space below. If you need more space      4.d.
than what is provided, you may make copies of this page to
complete and file with this form or attach a separate sheet of
paper. Type or print your name at the top ofeach sheet;
indicate the Page Number, Part Number, and Item Number
to which your answer refers; and sign and date each sheet.

l.a    Family Name
       (Last Name)
1.b.    Given Name
        (First Name)

l.c.   Middle Name

2.a.   Page   Number 2.b.     Part   Number 2.c.     Item Number



2.d,
                                                                   5.a. PageNumber 5.b. PartNumber 5.c.             Item Number


                                                                   5.d.




3.a.   Page   Number 3.b.     Part   Number 3.c.    Item Number



3.d.                                                               6.a.   Page   Number 6.b.   Part   Number 6.c.   Item Number



                                                                   6.d.




Form   G-28   05/23118                                                                                                Page 4   of4
                     Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 28 of 42
                                        Application For Employment Authorization                                            USCIS
                                                                                                                          Form I-765
                                                    Department of Homeland Security                                  OMBNo.1615-0040
                                                 U.S. Citizenship and Immigration Services                           Expires 05/3 l/2020



             !    AuthorizationlExtension
                  Valid From
                                                            Fee Stamp                                      Action Block




  For        I    Authorization/Extension
                  Valid Through
 USCIS
  Use
  Only
             Alien Registration Number

             Remarks




  To be completed by an attorney or                     I   Select this box if Form G-28       Attorney or Accredited Representative
                                                            is attached.                       USCIS Online Account Number       any)
 Board of Immigration Appeals (BIA)-
   accredited representative (if any).

 >     START HERE - Type or print in black ink

Part 1. Reason for Applying                                               Other Nomes Used
I am applying for       (select only one box):                           Provide all other names you have ever used, including aliases,
                                                                         maiden name, and nicknames. If you need extra space to
1.a.    [l   lnitiat permission to accept employment.
                                                                         complete this section, use the space provided in Part 6.
1.b.    !    Replacement of lost, stolen, or damaged employment          Additional Information.
             authorization document, or correction of my
                                                                         2.a.   Family Name
                                                                                                 NONE
             employment authorization document NOT DUE to                       (LastName)
             U.S. Citizenship and Immigration Services (USCIS)
                                                                         2.b.   Given Name
             eror.                                                              (First Name)
             NOTE:     Replacement (conection) of an employment          2.c.   MiddleName
             authorization document due to USCIS error does not
             require a new Form I-765 and filing fee. Refer to
                                                                         3.a.   Family Name
             Replacement for Card Error in the What is the                      (Last Name)
             Filing Fee section ofthe Form I-765 Instructions for
                                                                         3.b.   Given Name
             further details.                                                   (FirstName)
1.c. !       Renewal of my permission to accept employment.              3.c.   Middle Name
             (Attach a copy of your previous employment
             authorization document.)
                                                                         4.a.   Family Name
                                                                                (Last Name)

Part 2. Information About You                                            4.b.   GivenName
                                                                                (First Name)

                                                                         4.c.   Middle Name
Your Full Leg&l Name
l.a.   Family Name
                            SUMAJIT
       (LastName)
1.b.   Given Name
                            Nijah
       (First Name)

l.c.   Middle Name Conde




FormI-765        05/31118                                                                                                      Page   I of7
                                                                    38003D-K
                    Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 29 of 42


        2, fnformation About You (continued)                       13.b. Provide your Social                 number


 Your U,S. Mailing Address                                         14.     Do you want the SSA to issue you a Social Security card?
                                                                           (You must also answer "Yes" to ltem Number 15.,
5.a.   In Care Of Name
                                                                           Consent for Disclosure, to receive a card.)

                                                                                                                       fiYes       ENo
5.b.   Street Number
                          10 Winding Lane                                  NOTE: If you answered "No" to Item Number 14., skip
       and Name
                                                                           to Part 2., Item Number 18.a. If you answered "Yes" to
5.c.   f]apl !ste. IFlr.                                                   Item Number 14., you must also answer "Yes" to Item
                                                                           Number 15.
5.d.   City or Town       Greenwich
                                                                   15.     Consent for Disclosure: I authorize disclosure of
5.e.                     5.f.                                              information from this application to the SSA as required
       State   CT               ZIP Code 06831
                                                                           for the purpose of assigning me an SSN and issuing me a
                                                                           Social Security card.                      Ves
6.     Is your current mailing address the same as your physical     .                                                 I           [Uo
       address?                                                            NOTE: If you answered "Yes" to Item Numbers
                                               [Yes ffiNo                  14.   -   15., provide the information requested in   Item
       NOTE: If you answered "No" to ltem Number        6.,                Numbers 16.a. - 17.b.
       provide your physical address below.
                                                                   Father's Name

 U.S. Physical Address                                             Provide your father's birth name.
                                                                   16.a. Family Name
7.a.   Street Number
                          4041 San Marino Blvd                           (Last Name)           SUMAJIT
       and Name
                                                                   16.b. Given Name
7.b.                    ste.                                                                   Walter
       [Apt. I                 [rr               104                     (First Name)

7.c.   City or Town       West Palm Beach                          Motherfs Name
                                                                   Provide your mother's birth name.
7.d.   State   FL        7.e.   ZIP Code 33409
                                                                   17.a. Family Name
                                                                         (Last Name)           CONDE
 Other Informntion                                                 17.b. Given Name
                                                                         (First Name)          Melthie
8.     Alien Registration Number
                           >A-                                     Your Country or Countries af Citizenship or
9.     USCIS Online Account Number                                 Notionality
                                                                   List all countries where you are currently a citizen or national.
                                                                   If you need extra space to complete this item, use the space
10.    Gender                           f] uate [l      Female     provided in Part 6. Additional Information.
11.    Marital Status                                              18.a.

       ffi Single ! Married f]Divorced fl              widowed             PHILIPPINES
t2.    Have you previously filed Form I-765?                       18.b. Country

                                               lYes     ENo                PHILIPPINES
13.a. Has the Social Security Administration (SSA) ever
      officially issued a Social Security card to you?
                                               [ves     ElNo
       NOTE: If you   answered "No" to Item Number 13.a.,
       skip to Item Number 14. If you answered "Yes" to ltem
       Number 13.a., provide the information requested in Item
       Number 13.b.


FormI-765 05/31/18                                                                                                                Page 2   of7
                     Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 30 of 42



 Part 2. Information About You (continued)                                    Information About Your Eligibility Category
                                                                              27.     Etigibility Category. Refer to   the   Who May File Form
 Place of Birth                                                                       I-765 section ofthe Form I-765 Instructions to determine
                                                                                      the appropriate eligibility category for this application.
List the cityltowr/village, state/province, and country where
                                                                                      Enter the appropriate letter and number for your eligibility
you were bom.
                                                                                      category below (for example,
19.a.                          of Birth                                                                                                    )(
         Cagayan de Oro
                                                                              28.     (cX3)(C) STEM OPT Eligibility Category. Ifyou
19.b. State/Province of Birth                                                         entered the eligibility category (cX3XC) in Item Number

         Misamis Oriental                                                             27., provide the information requested in Item Numbers
                                                                                      28.a-28,c.
19.c.               of Birth
                                                                              28.a. Degree
         PHILIPPINES
                                                                              28.b.                Name as Listed in E-V
20.     Date of Birth (mm/dd/yyyy)                   o6rcz1998

                                                                              28.c. Employer's E-VeriS Company Identification Number or a
 Information About Your Last Anival in the                                          Valid E-Verify Client Company Identification Number
 United States
21.a. Form I-94                            Record Number
                                                                              29.     (cX26) Eligibility Category. Ifyou entered the eligibility
                               413     6   2   2    7,90:9i5              6           category (cX26) in Item Number 27., provide the receipt
                                                                                      number of your H-lB spouse's most recent Forml-797
zt.b.               Number of Your Most                  Issued
                                                                                      Notice for Form I-129, Petition for a Nonimmigrant
        P71644574                                                                     Worker.

21.c. Travel Document Number
                                                                              30.     (c)(8) Eligibitity Category. If you entered the eligibility
                                                                                      category (c)(8) in Item Number 27.,have you EVER
2t.d.               That Issued Your               or Travel Document
                                                                                      been arrested   for and/or convicted of any crime?
        PHILIPPINES
                                                                                                                                [Yes [No
21.e. Expiration Date for Passport or Travel Document
                                                                                      NOTE: If you     answered "Yes" to Item Number 30.,
      (mm/dd/yyyy)
                                                   0511u2028                          refer to Special Filing Instructions for Those With
                                                                                      Pending Asylum Applications (c)(8) in the Required
22. Date of Your Last Anival           Into the United            On or
                                                                                      Documentation section of the Form I-765 Instructions
        About (mm/dd/Wyy)                          0812112018                         for information about providing court dispositions.

23. Place of Your Last Arrival Into the United States                         31.a. (c)(35) and (c)(36) Eligibitity Category. Ifyou entered
        Newark, NJ                                                                  the eligibility category (cX35) in ltem Number 27., please
                                                                                    provide the receipt number of your Form I-797 Notice for
24.     Immigration Status at Your Last Anival (for example,                        Form I-140, Immigrant Petition for Alien Worker. If you
        B-2 visitor, F-l student, or no status)                                     entered the eligibility category (c)(36) in Item Number
                                                                                    27.,please provide the receipt number ofyour spouse's or
        F-1
                                                                                    parent's Form I-797 Notice for Form I-140.
25.     Your Current Immigration Status or Category (for example,
        B-2 visitor, F-l student, parolee, defened action, or no
        status or                                                             31.b. Ifyou entered the eligibility category (c)(35) or (c)(36) in
        l-485 Pending                                                               Item Number 27.,have you EVER been arrested for
                                                                                    and/or convicted of any crime?              Ves No
26.     Student and Exchange Visitor Information System
                                                                                                                                fl          I
        (SEVIS) Number (if any                                                        NOTE: If you answered "Yes" to ltem Number 31.b.,
                               >N-   0029854471                                       refer to Employment-Based Nonimmigrant Categories,
                                                                                      Items 8. - 9., in the Who May File Form I-765 section
                                                                                      of the Form I-765 Instructions for information about
                                                                                      providing court dispositions.

FormI-765 05/31/18                                                                                                                     Page 3   of7
                     Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 31 of 42



 Part 3. Applicantrs Statement, Contact                                Applicant's D eclaratio n and Certification
 Information, Declaration, Certifi cation, and                         Copies of any documents I have submitted are exact photocopies
 Signature                                                             of unaltered, original documents, and I understand that USCIS
                                                                       may require that I submit original documents to USCIS at alaler
NOTE: Read the Penalties section of the Form I-765                     date. Furthermore, I authorize the release of any information
Instructions before completing this section. You must file             from any and all of my records that USCIS may need to
Form I-765 while in the United States.                                 determine my eligibility for the immigration benefit that I seek.

                                                                       I furthermore authorize release of information contained in this
Applicant's Stotement
                                                                       application, in supporting documents, and in my USCIS
NOTE:    Select the box for either Item Number 1.a. or       l.b. If   records, to other entities and persons where necessary for the
applicable, select the box for ltem Number 2.                          administration and enforcement of U.S. immigration law.

l.a. [l      I can read and understand English, and I have read        I understand that USCIS may require me to appear for        an
             and understand every question and instruction on this     appointment to take my biometrics (fingerprints, photograph,
             application and my answer to every question.              and/or signature) and, at that time,    ifl
                                                                                                               am required to provide
                                                                       biometrics, I will be required to sign an oath reaffirming that:
1.b.    fl   The interpreter named in Part 4. read to me every
             question and instruction on this application and my              1) I reviewed and understood all of the information
             answer to every question in                                          contained in, and submitted with, my application; and

                                                                              2) All   of this information was complete, true, and correct
             a language in which   I am fluent, and I understood                  at the time   of filing.
             everything.
                                                                       I certiff, under penalty of perjury, that all of the information in
2.     X     At my request, the preparer named in Part 5.,             my application and any document submitted with it were
                                                                       provided or authorized by me, that I reviewed and understand
                All-en E         Kaye                                  all of the information contained in, and submitted with, my
             prepared      application    me based only upon
                                                                       application and that all of this information is complete, true, and
             information I provided or authorized.
                                                                       correct.

App I ic ant's C o nt act Info r mation
                                                                       Applicuntts Signature
3.                    Daytime Telephone Number
                                                                       7.a.


4.                    Mobile            Number   (if    )
                                                                       +
                                                                       7.b.    Date of Signature                            ({ q        {r\
                 (   s61   )   708-0s41
                                                                       NOTE TO ALL APPLICANTS: If you do not completely fill
5.                    Email Address
                                                                       out this application or fail to submit required documents listed
                nij    ahsumaj        itGgmaiI.        com             in the Instructions, USCIS may deny your application.

6.     !     Select this box if you are a Salvadoran or Guatemalan
             national eligible for benefits under the ABC
                                                                       Part 4. Interpreterfs Contact Information,
             settlement agreement.
                                                                       Certification, and Signature

                                                                       Provide the following information about the interpreter.

                                                                       Interpreterts Full Name
                                                                       1.a.                             Name         Name



                                                                       1.b.                     Given Name


                                                                       2.                       Business or                 Name




Form   I-765   05/31/18                                                                                                            Page   4 of7
                  Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 32 of 42



        4. Interpreterts Contact fnformationn                        Part 5. Contact Information, Declaration, and
Certification, and Signature                                         Signature of the Person Preparing this
                                                                     Application,If Other Than the Applicant
I nte rpreter's M ailing A ddress                                    Provide the following information about the preparer.
3.a.   Street Number
       and Name                                                      Preparerts Full Name
3.b.   flApt. I ste. ! m                                             1.a.                           Name

3.c.   City or Town
                                                                            KAYE
                                                                     1.b.                GivenName         irst N
3.d.   State            3.e. ZIP Code
                                                                            Allen
3.f.   Province                                                      2.                  Business or                    Name

3.g.   Postal Code
                                                                                 llack Pollack lsaac and DeCicco LLP

3.h.                                                                 Preparer's Mailing Address
                                                                     3.a.   Street Number
                                                                                                225 Broadway
                                                                            and Name
I nterpreter's         ntact I nformatio n
                  Co
                                                                     3.b.   fl   Apt.   I    ste. ffi r'r           3
4.                                           Number
                                                                     3.c.   City or Town New           York

5.     Interpreter's Mobile Telephone Number (if any)                3.d.   State   NY         3.e. ZIP Code 1 0007

                                                                     3.f.   Province
6.                   Email Address
                                                                     3.g.   Postal Code

                                                                     3.h.
I nte rp rete r's Certiftc atio n                                           USA
I certiff, under penalty of          that:
                                                                     Prepare r's    Co      ntact   I ffi rmatio n
I am fluent in English and
which is the same language specified in Part 3., Item Number         4.                                         Number
1.b., and I have read to this applicant in the identified language          (212) 233-8100
every question and instruction on this application and his or her
answer to every question. The applicant informed me that he or       5.                  Mobile               Number
she understands every instruction, question, and answer on the
application, including the Applicantrs Declaration and
Certification, and has verified the accuracy ofevery answer.         6.                  Email Address
                                                                            aek@ppid.com
I nterpretert s S ignat ure
7.a.



7.b.   Date of Signature (mm/dd/yyyy)




FormI-765 05/31/18                                                                                                             Page 5   of7
                  Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 33 of 42



 Fart 5, Contact Information, Declaration, and
 Signature of the Person Preparing this
 Application,If Other Than the Applicant
 (continued)

 Preparer's Statement
7.a. fl I *     not an attomey or accredited representative
           but have prepared this application on behalfof
           the applicant and with the applicant's consent.

7.b. fi I am an attorney       or accredited representative and
           my representation ofthe applicant in this case
            I extends    I does not extend beyond the
           preparation of this application.

           NOTE: Ifyou are an attomey or accredited ay
           need to submit a completed Form G-28, Notice
           of Entry of Appearance as Attomey or
           Accredited Representative, with this application.



P r ep are r's C e rtifi c at io n

By my signature, I certiS, under penalty of perjury, that I
prepared this application at the request of the applicant. The
applicant then reviewed this completed application and
informed me that he or she understands all of the information
contained in, and submitted with, his or her application,
including the Applicantrs Declaration and Certification, and
that all of this information is complete, true, and correct. I
completed this application based only on information that the
applicant provided to me or authorized me to obtain or use.


Preparerts Signature
8.a.   Preparer'sSignature



8.b.   Date of Signature
                                                 It^tto-17




FormI-765 05/31/18                                                                   Page 6   of7
                   Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 34 of 42



 Part 6. Additional Information                                   5.a.    Number 5.b.   Part   Number 5.c.   Item Number

Ifyou   need extra space to provide any additional information
within this application, use the space below. Ifyou need more     5.d.
space than what is provided, you may make copies of this page
to complete and frle with this application or attach a separate
sheet of paper. Type or print your name and A-Number (if any)
at the top of each sheet; indicate the Page Number, Part
Number, and Item Number to which your answer refers; and
sign and date each sheet.

1.a.    Family Name
        (Last Name) SUMAJIT
1.b. GivenName Nijah
     (First Name)

l.c.    Middle Name Conde                                         6.a.    Number 6.b.   Part   Number 6.c.   Item Number

2.      A-Number(if any)    ) A-
                                                                  6.d.
3.a.           Number 3.b.   Part   Number 3.c.     Item Number


3.d.




                                                                  '1.a.
                                                                          Number 7.b. PartNumber 7.c. ItemNumber


                                                                  7.d.


4.a.           Number 4.b.   Part   Number 4.c.     Item Number


4.d.




Form   I-765   05131118                                                                                        PageT of7
Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 35 of 42
             T-       kst
              1lf"l   aTb,)


       Su t\'t Ar       trr
        Al   rIh11       C
      ,,DcS; c6
                      [a>{lqqg
           Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 36 of 42
T:g
r-g
O\-
F.r
+. (n
\rc
1=
JC
TH
:E{
\on
@2,
OF.
O\    c-
o>
lv-
on
on
                                                                         ':.ei.,-.14     c. e'
                                                                                         d
                                                                                        .1.-   so.
                                                                                         e'     l+
                                                                                               ii
@/\                                          Maka-Diyos,                                f$,
                                                                                               \t
                                                                                               ti
                                             Maka-Tao,                                   $     s
                                                                                         ,\.
                                             Makakalikasan
                                             at Makabansa.




cln
              li:,,:.t:..::.r1,:
                                          tfOonfo,-@

                                                             -:: . :t:1f.. i-.:rrf.;-r;,1l'.fie iiij:
Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 37 of 42




                                                                                                                        irl',




                                                                                                      il''


                                                                           . i+"
                                                                           .F+ j:
                                                                           -      !
                                                                           \*,
                                                                             !s
                                                                              ,


                                                                           ....[i.

                                                                           t,J
                                                                                  \
                                                                           te


                             ---**'*r+ilr}




                                                            bluiog Post N$m
                                                            }IANILA
                                                           Sqnamo
                                                                                      i
                                                           SU}IAJIT                       J

                                                                                                                         ii.
                                                           Givan Nrrno                                              a
                                                                                                                                     /Clil
                                                           NIJAH         CONDE
                                                           P''lport Numbq
                    I                                      F7i64"4it7A                                       F,r-
                                                           Enui6
                                                                                                 ort
                                                                                              ls6uc
                                                          i.l
                    J                                                                         07AUc2018 :,'
                                                          Annotstion
                    i                                     N0029854471'
                    I

                    t                *                    PAL"II BEACH ATtAilTIC
                                                          l.lEST PALII BEACH, FL                                                       54
                    i t,.

                   j. :.-.
                               . VTN$S A S UI{A J   I T<<       N   I   J A H < e0ND                    Ek<<<<      <<<<<<<     <<
                               '   p:zt:e+'+izA   1 pH   L98o60z r raio6o i 0F 1 MNLl TarH3ga367
 l0/18/2018                                                  I94 - Official Website
                                Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 38 of 42

          g        For: NIAH SUMAJIT




                              Most Recent l-94


                              Admission (l-94) Record Number :43622790956
                              Most Recent Date of Entry: 2018 August 21
                              Class of Admission : Fl
                              Admit Until Date : D/S
                              Details provided on the l-94lnformation form:


                              LasUSurname:                       SUMAJIT
                              First (Given) Name         :       NIJAH
                              Birth Date:                        f998 June 02
                              Passport Number        :           P71644574
                              Country of lssuance            :   Philippines


                                                                                   Get Travelllistory


                          )  Effective .April 26, 2013, DHS began automating the admlssion procoss. An alien lawfully admitted or paroled into the U.S. is no
                          longer required to be in possession of a preprinted Form l-94. A record of admission printed from the CBP website constitutes a
                          lawful record of admission. See I CFR $ 1.4(d).

                          I   lf an employer, local, state or federal agency requests admission information, present your admission {l-94) number along with
                          any additional required documents requested by that employer or agency.

                          F   Note: For security reasons, we recommend that you close your browser after you have finished retrieving your l-94 number.
                                                                                                                                                    OMaNo.161{111
                                                                                                                                              IrplEtbn Od.:0381rut9


                                                   For inquiries or questions regarding.ygur           !:Z!,_pL@_@.
                                                                         Accessi bi ity I Privacy_Po
                                                                                    I                  [sy




https://i94.cbp.dhs.gov ll9 4l # h ecent-results                                                                                                                      Ul
                      Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 39 of 42


  Department of Honeland Security                                               I-20, Certi.ficate of Eligibility for Noninunigrant Studmt Status
  U.S. Immigration and Customs Enforcomont                                      oMB NO. 1653-0038
  SEVISID: N0029854471
                            NAME                                                GTVENNAME
                                                                                NiJah                                      Class   ofAdmi$ion
                  NAII'E



                                                                                                                              F-I
                                                                                PASSPORTNAME
          Sumaj   lt
                OFBIRTR                                                         COUNTRY OT clTlzENSHIP
        PPINES
                                                                                PHIIIIPFINES
        OFBIRIT                                                                 ADMISSIONNUMBEN
     JUNE 1998
        rssuEnEASOtil                                                                                                        ACADEMICAIID
                              *                                                 LECACYNAME                                      LANGUAGE
             ATTENDANCE           UPDATED



           NAME
       Beach Atlantic                                                           scEootADDnESS
                              Unlvelslty                                        PO Box 24?08, oest pa10t Beach, EIr 33416
       PaIm Beach
                           TO CONTACT I'PON ANRWAL                              SCHOOL CODE AND APPROVAL I}ATE
      Shafp
                of Gladuate,                                                    uIA214F00406000
                                  Even lng   and Online Adrissions              09 ocToBER 2002

                  LEVEL                              MA.TORI
             rs                                                                                     MAJOR2
                                                     Contr   uter   ScLence 1.1,0?0L                None 00,0000
                ENGLISH PROFTCIENCY                  ENGLISII PROFICIENCY NOTES                     EARLIEST il}MISSTON DATS
                                                     Student.   is proflcient                       23 rrur,Y 2019
        oE   ctAssEs                                 PNOGRAMSTART/INDDATE
    AoGOST 2018
                                                                          -
                                                     22 AgcuST 2018 06 ytAr 2022

                             C0SISFOR: gMONTI|S                                 STUDENT'S FIJNDING   r0R: 9MONTHS
      Lon and Fees                                  $ 31,450                    Personal Funds                                     $0
 Llvlng   Expens€s                                  $ 10,000                    Acade$ic Scholarohlp                               $ 10,900
 Expenses    of Dependents       (0)                $0                          Sponsor
    Ith Insurance,          Books and    transporta S 4,000                                                                        $ 45fO0o
                                                                                On-Canpus f,lnplolment
                                                                                                                                   $0
                                                    $ 45,450                    TOTAT
                                                                                                                                   $ 55,900




 ccrti$ uadcr


             hcct

                                                                              DAIETSSUEI)                            PI,ACE ISSUD,I'
                                    Dir:ecto r   of Graduate, Evenlng          25 July   ?018                        lfest Palm Beaah,FtJ




                OF:                 ir                                                     DATE
                                                 x
                       ORGUANDIATT
                                                                                                              or                       DATE




ICE Form l-20 Q&lt2Ltg,
                                                                                                                                       Page   I of3
                  Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 40 of 42


Depertment of Homeland Secnrity                                             I-20, Certificate of Eligibility forNonimmigrant Studont Status
U.S, Immigration and Customs Enforcement                                    oMB NO. 16534038

sBvlsID: N0029854471 (E'-1)                                                  NAME:              Nijah Sunajit
EMPLOYMENT AUTHORIZATIONS


CIIi.NGE OF STATUS/CAP4AP EXTENSION


AUTIIORIZED NEI}UCED COURSE LOAD


CI'RRENTSESSIONDATES
            SESSION $TARTDATE                                              CT'RRENT SBSSION END DAII:E


TRAVELENDORTIEMENT
    Pager                     nay beuscd for re-entsy of&e sMentto   attcnd lhe aarrc sc{rool    a l€rnporary absene &om tho United. StaEs, Each


Iledgdcd    $chool Otrlclal   tm"B                          STGNATURE                                DATEISSUfi'              PT,ACD ISSI'ED

                              f"f^ffiTi*+,                  -W"^-?r*rrt                                7'L{- ,&               u{"S["8.4,
                                                            x
                                                            x
                                                            x




ICE Form l-20 8&ll201.8)                                                                                                                  Page 2   of3
                       Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 41 of 42


 Departnent of Horneland Security                                                     I-20, Certificate of Eligibility for Nonirnmigrant Student Status
 U.S. Immigration and Customs Enforcement                                             oMB NO. t653-0038

  INSTRUCTIONS TO.STUDENTS                                                             NOTICE OF ADDRESS. When you arrive in the United Sratcs, you must
                                                                                       repon your U.S,_address to your DSO. Ifyou move. you must nori$ your DSO
 STUDENT AT'IESTATION. You sbould read everything or lhis pagc                         of your new addrcss within t 0 days of thc change of addrcss. fht bsO witt
 cirellly.                                                                             updarc SEVIS with your new sddress.
       Bc surc that you undcntand rhc tcmx arrrl sourliions concwing-yow
 admission and smy in the Unired Satcs as a mnimmigrant student before iigning
 *rc snrdcnt attestarion on pagc I of thc Form l-20 A-b. Thc law pmvidqs sivcrl       REENTRY. F-l studeals may leave the Unired Statcs and rerum wltbin a
 penalties for knowingly and willfully falsiflng or coacealing a material fact, or    peri{ offive nolths.To retum, you rnust hav6: l) a vatid passpo$ 2) a valid F-
 using any false documcnt in the submision of this fom.                               I studcnt visa (unless you are er(errpr from visa requiremens;;'and 31 your Form
                                                                                      l-20, page 2, prcrperly cndorccd for rcenrry by youiDSO. lfyou havc bccn out of
                                                                                       the United Stat€s for morc dran five msrths, contact your DSO
 tr'ORIvI I-20. Thc Form l-20   (his form) is thc primary documcnt to show thar
 you have been admifted to scbool in the United States and thal you             are
 authorized to apply for a&nission to the United States in F-l c.lass of admission.   AUTEORIZATION TO RELEASE INFORMATTON BY SCHOOL DHS
 You must bavc your Form I-20 with you at all titnes. Ifyou lose your Fomr I*20.      rcquircs your xhool to providc DHS wi*r your nanc, count4r ofbirih, curent
 you nlusa r€quest a new ono &om your dosienated school oificial                      address, immigralion status, and cartrin othsr information on a rcgular basis or
                                                                      {DSO) ar lhe
 school.named ol your Form l-20.                                                      upon rcqucst Your sigrrature on thc Form l-20 authorizes the named school to
                                                                                      rcleasc such information &om your records.
 VISA APPLICATION. You musr give rhis Form I-20 !o $e U.S. consular
 officcr at tll: li1c you apply for a visa (ualess you ar€ exempr from visa           PENALTY.. To maintain your nonimmigronr $tudont status, yor, must: l)
 rcquircm€nts), Ifyou havc a Form I-20 ftom moreihan onc school, b. surc to           rcmain a full-time studcnt at your authorizcd schooli 2) cnlage only in
 present the Form l-20 for the school you plan !o atend your visa will include        authorizcd employmcnt; and 3) kcep your passport valid, l'ailure o comply wirh
 !.re.na1n1
            ofth-al school, and you mu6t ittcnd tbat school upon entcring the         thesc regulations   witl result in thc   toss   ofyouistudent   statns and subject you to
 United States. You must also pmvidc evidence of suppon foi tuirion andfeee           deportation.
 and living cxpcnscs whilc you ue in thc Unitcd States.
                                                                                      INSTRUCTTONS TO SCHOOI,S
 ADMISSION. When you cnter the Uoitcd               Statcs, you musl prcscnt the
                                                                                       Failure to comply with 8 CFR 214,3(k) and 8 CFR 21a,4 when issuing Forms I-
 following documents !o th€ officerar rhe port of eotry: t;i  form I-2b;2) a valid
                                                                                      20 will subjcct you and your school to crirninal prosecurion. Ifyou-issue this
 F- I visa(unlm you arc excmpt from visa rcguiremens)j j) a vdia passporq anU
 4.) eLtd:nge-of support for tuirion and fccs and liviag *penses wtrilc you arc in    form impropedy. provide falsc information, or fail to submil {uired reports,
                                                                                      DHS may rrithdraw its certiJicatioa of your school for aitendance by
 $c pnited.States. The agent should reurm all documinsio you beforc-you leave         oonimlnigrant studmts.
 thc bspection area.

 REPORT TO SggOOL NAMED ON YOUR FORM I-20 AND YISA,                                   ISSUANCE OF FORM               I-20.  DSOs may issue a For.m I-20 for any
 Upon-your first estry to thc United Stater, you Dusrreport to rhe DSO al the         nonimmigrant your schoot has acccprcd for a full coune ofstudy ifthat penoi:
 echool namcd on your Form I-20 and your F-l visa (unlcss you arc crempt fiom         l) plnns to apply to elrer rbe Uaited States in F'-l sratus; 2) 6 in the ijnired
                                                           -befiorc                   Slates.ry an F-l noninnnigrant and plans to transfer to ycrur school; or 3) is in the
 visa requirem€nts). Ifyou dccide to attcnd anothcr lchool          you cnter the
 lJnited States, you must prcsent q Form l-20 frorn the new schiol to a U.S,          Unired Srabs ad will apply to chinge nonimmigrani sratus to F:|. D3Os may
 consular officsr lor a new F-l vira &at names rhe new school- Failure to emll        also isste the Forlr I-20 to the spouse or child (under thc agc of 2 I of an
                                                                                                                                                              )              Fj
 in thc school, by the program stad dste on your Form I-20 may result in the loss     surdmt to ue to cntar or rcmain in the Unircd Statcs as an F-2 deocndont. DSOs
ofyour   studeni status and subject you to deponadon.                                 musi sign whae indicated at the bottom ofpage I ofthe Form I-i0 to atlqst that
                                                                                      the form is complcted and icgued in accordairce witb regulations.

EMPLOYMENT. Untawfut employmenr in the United States is a reason for
tminating yow F-l status and dcporting you from ihe United Statcs, you may            ENDORSEMENT           Of PAGE 2 FOR REENTRy. If rhcre have bcen no
be employed oL                                                                        substantive changcs in infonnatim, DSOs may endorce page 2 ofthe Form I-20
                   $pu.s -at your school.-*ou may be employed off-campus ii
             practical trainlng                                                       for dre student and/or rhe F-2 dependcnts ro reenter td U;ited States. If there
l\Tc{at                         (C?'f} if you have writen pemission from your
DSO, You may agply !o U.S. Citizcnship and Immigration Servicc (USCISi for            have b*n_substantive changcs, the DSO should issue and sign a new Fonn l-20
                                                                                      tiat includes thosc chatges.
off-campus employment autboriz:tion in three ciriumsrancx: t)        ;ibrr;;;i
witbrn intcmlriooal organization; 2) sevcre and uuexpocted cconornic'hailship;
and 3) optional practical rraining (OPT) rslated to you" aegr... you must have        RECORITKEEPING. DHS may request infdrmation concming the srudcnfs
wdtlen authori:ration from USCIS befori you bcgin worlc Contact your DSO for          im'rrigration status for various rcasons. DSOs sboutd rctaiu ali evidencJ of
details. Your spouse or child (F.Z classification) mey nor work in the Unjred         academic ability and_financial rcsourccs on whicb admigeion was based, unlil
States                                                                                SEMS shows the sudenfs record completed or&rainated.

PERIOD OF STAY. You may remain in the United Srates while raking a ftll               AUTIIORITY FOR COLLECTTNG INFORMATION. Authority for
couise ofstudy or during authorized enptoym"niane, yourirograrn. nf status            collecting the information on this and relatcd sMent forms is contained jn g
gnlr 1d you arerequired lo leave th! United States oa'the'earliesl of &e              U.S.C. I l0l and I184. The Deparun€$t of Srare and DHS use this information to
following datcs: I
                   !y nrograrn md date on you !-orm I-20 ptus 60 days; 2) tho
                   |
end date ofyour OPT plus 60 days; or 3) the terminarion oiyou, program fo,
                                                                                      detomine eligibility for thc bcncfiA $gucstod,Thc law providcc svcrc pcnaltics
                                                                                      for knowingly aad willfrrlly fatsi$iry or-conccaling a matcrial fact, or using uny
any other reason. Contaot your DSO for ditails.                                       frlse documcnt in the submission of dris fonn.

EXTENSION OF PROGRAITd. Ifyou cannot complete thc education program                   RAPORTINC BURDEN. U.S. lmmigration and Customs Enforceorcnt eollccrs
                 end datc on page I of your Form l-ie you stroUa conticr"your
F_t"fpryg
DSO ar leasr I 5 days beforc thc ptogram end date to rcAicst an o<tension. -
                                                                                      this information as part ofits agency mission under rhe Deparbnent ofHorneland
                                                                                                  The e*imatcd. aveJaCg tiTe to rwiew the instruitions, search exisring
                                                                                      *:uti.V.
                                                                                      d'!_a sorrrces, gather and maintaio dre nccded data, aod complcte and
                                                                                                                                                             review tb!
SCEOOL TRANSFER. To transfer schools, fint uotig dre DSO at                           collectioa ofinformation is 30 minutes (.50 hoursjper respo'nso, An ag"ncy
                                                                      fte school                                                                                   rray
you are attending ofyour plan to transfcr, dlen obtain a                              not.conducr or sponsor, aod a pcrson is not r€guirod b re$ponO to an iiformation
                                                         Fbrn t_f fiom the DSO
at_the scbool you plm to attend. Rsh,* thc Form I-20 for
                                                           tbc ncw schmr to thc       collection unless a form disprays a cunentty valid oMB-contror number. send
DSO at that 6chool within I 5 days aftcr bcgiming attcndancc. ai the ncw schoot.      comrncns rcgarding this burden cstimare of any othcf aslcct ofthis collcction
                                                                                                                                                                      of
Th:DSO-will then rcporr the trinsfcr to rli'" O"p"*r-*i oiilimcland Security          i$:ry:d-*, inctudin-g_ zuggesrions for reducing tiris Uirrden, ro: Officc of the
@HS). You musr enroll in tlro ncw school at th" o"*t ,"rrion                          Lhret tnlormalloa Othcer/Forms Management Branch. U.S, Immigration and
                                                                       date. The
DSO at thc new school must update your registration in SSVIS. "tart                   Customs Enforcernent 801 I Strect NW Stop 5g00, Washington,bC ZOS:6-
                                                                                      5E00. Do nol s€od rhe form to this address.




ICE Form l-20          (713112018,)
                                                                                                                                                             Pege 3   of 3
0&tblN/\L                     Case 1:19-cv-02842-KBJ Document 4-6 Filed 10/03/19 Page 42 of 42

                                                                                            C                                                                        !
                                        Forrn l.lo.    'lO2                                                            fio bo eccampllshsa:h quaddpllsle)                  REMARKS/ANNOTAllON
                                       Janusry     1993)
                                                                Republle of rho Phillpplnes
                                                        OFFICE OF THE CIVIL REGISTRAR GENEBAL
                                                              CERT'FICATE OF LIVE BIRTH
                                                                                                                        bl   0l
                                                                            lh.
                                                 UtBaEls Ot:l€atal                                                            lReoistrvl.lo:
                                                              oag€valr oo rJto
                                                                       (nfs0
                                                                                            srry
                                                                                                                              |        '?&:?osL
                                                                                                          ?r{ddLl
                                  '..NAME                                                                   sltDg
                                  2.   SEX                                                         DATE OF             BIRIH            .'(day): (m!nthl. .gsai
                                                                             Fsmalc                                                      ).' ....',      02
                         c       4. PTACE OF                  (Nmc ol
                         H          BIRTH                     tlovso No., Sl.geL
                         I                                     Cagegaa rle                                 Mieanig
                         L      5a. TYPE OF                                                                                                                                  fi
                                                        BIRTH                                         IF MULTIPLE                                                                 C
                         o                                                                                                                                                                      }J
                                      *---:ft Sngto __ 2 Twin                                                  Fnn
                                             _* 3 Trlole4 slq
                                 c     BIRTH ORDEF givo bldhs and fatal doath3                                    d. WEIGHT             A{
                                                 rnt{   r.rl                lncluding lhl3dsliwry}
                                                                                                                                       ttJco'-
                                6.    MAIOEN                      (Firet)                         (Maotel
                                      NAME                            Mclthlc                                 OsLo                                                                              (
                                                                                                                                                                                                 I
                                 7 CITIZENSHIP                                                                    8.
                         .M                     Natursl Eora Fill.piao                                                                      Catbolic
                          o
                         .T    9a.     TotaJnqmberol                              b..   No.qf childmnnill                         q - No,ofehlldrcn
                                       chlldEn boro                                     livinqlnduding ?                          .. bornslivr.bul A
                         ll            alio:                     J                      lhlrblilh:     J                              aro now dead; - v
                         E     10. occuPATtoN                                                                                ri.        Ago st    tto |irnt
                         F                              Adoft{etretivc Atstgtsqt                                                               .
                                                                                                                                        ollhlsblrth:
                                                                                                                                                              al
                                                                                                                                                              -      was
                               12. RESIDENCE (HqusrNo.,SrroetBarangsy).                                           (OtylMuni6ipaJlty),'                   (agdrlco)


                               13.                                (Firrt)                          (Middh)                                   (Li6tl
                         F
                         A
                                                                     lraLter
                         T 14'         clrlzFNgHlL                                                                15.
                                                                 Boo., Et:.lptao                                                                  0athotic
                         H
                               16.     OCCUPATION                                          ..
                         E
                         R                             Codputor Programcr
                               18.     DATE AND PLACE OF MARRIAGE OF                         (lt
                                          Aokoowledgmont/Admlssloo ol pstor0ity elths.bsck:)

                                                                                                             dtc Orc
                              l9a. ATIENDANT
                                                 Plyrt l"n                                            2    l,Lrr*o                                            3 Mdwif.
                                  .   .-*4                                                                                                         -!-
                                      -It        ltilol ffreoitienal Midwit6)                         6'
                              Igb, CERI1RCATION OF 8IRTH
                                          I   heteby   €nily   tha! I 8ltffdod
                                                                                                                             '"riu;ir    ''' l'       1r52po 'ouoor
                              sm/pm on lhs                       abo\tr.


                     I        Namo ln
                              Ti[0
                               20. INFORMANT

                              srgnslu{o
                                                                                                                             {t4      f 'la -F}ta<{:o , (hrga.
                              l.lamo in Print

                              Selalionsiipro tio ciitd                                                     Oatc
                                                              -----$fS6gu
                               21. PREPARED 8Y                                                             22. NECEIVED:AT
                                                                                                                        THE brvtt:

                              Sigmturo                                                                     Signatwo
                                                                                                           NamoJn
                                                                                                           Titlo o( Posr'lion
                                                                                                                                       l1
                                                                                                           Oats




                02308-65-72 1 RDA-00267-B t003


           lltililililililtlililililllilt
                                          -
                                                                                                                                                                             CARMELITA N,
                                                                                                                                                                                                     a*
ilr   il                                                      ilil il IililIilil          ]il   lil         04305-A98M202-0
